Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 1 of 134 PageID #: 655




                       Exhibit 1
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 2 of 134 PageID #: 656
                                                  EFiled: May 27 2020 04:47PM EDT
                                                  Transaction ID 65660504
                                                  Case No. 2020-0380-JRS
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 3 of 134 PageID #: 657
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 4 of 134 PageID #: 658
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 5 of 134 PageID #: 659
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 6 of 134 PageID #: 660
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 7 of 134 PageID #: 661
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 8 of 134 PageID #: 662
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 9 of 134 PageID #: 663
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 10 of 134 PageID #: 664
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 11 of 134 PageID #: 665
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 12 of 134 PageID #: 666
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 13 of 134 PageID #: 667
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 14 of 134 PageID #: 668
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 15 of 134 PageID #: 669
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 16 of 134 PageID #: 670
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 17 of 134 PageID #: 671
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 18 of 134 PageID #: 672
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 19 of 134 PageID #: 673
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 20 of 134 PageID #: 674
                                                  EFiled: May 27 2020 04:52PM EDT
                                                  Transaction ID 65660589
                                                  Case No. 2020-0380-JRS
    IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 MANHATTAN TELECOMMUNICATIONS
 CORP., D/B/A METROPOLITAN
 TELECOMMUNICATIONS, A/K/A                    C.A. No.
 METTEL,

             Plaintiff,
                                               PUBLIC VERSION
                                               FILED MAY 27, 2020
       v.

 GRANITE TELECOMMUNICATIONS, LLC,

             Defendant.


   OPENING BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR A
  TEMPORARY RESTRAINING ORDER AND MOTION TO EXPEDITE


                                          K&L GATES LLP
                                          Steven L. Caponi (No. 3484)
                                          Matthew B. Goeller (No. 6283)
                                          600 King Street, Suite 901
                                          Wilmington, DE 19801
                                          Phone: (302) 416-7000
                                          steve.caponi@klgates.com
                                          matthew.goeller@klgates.com

                                          Counsel for Plaintiff Manhattan
 Dated: May 19, 2020                      Telecommunications Corp.
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 21 of 134 PageID #: 675




                                       TABLE OF CONTENTS
                                                                                                               Page(s)

I.     INTRODUCTION ......................................................................................... 1

II.    FACTUAL BACKGROUND........................................................................ 2

       A.       MetTel and Granite ............................................................................. 2

       B.       The COVID-19 Pandemic ................................................................... 3

       C.       Granite's Ongoing Campaign of Lies .................................................. 4

       D.       The Harm to MetTel ............................................................................ 8
III.   ARGUMENT ................................................................................................. 9

       A.       Legal Standards ................................................................................... 9
       B.       MetTel Has Asserted Colorable Claims ............................................ 11
                1.       Defamation .............................................................................. 11
                2.       Tortious Interference with Prospective Economic
                         Advantage ............................................................................... 12
                3.       Tortious Interference with Contractual Relations................... 13
                4.       Trade Libel .............................................................................. 14

                5.       Deceptive Trade Practices....................................................... 15
       C.       MetTel Is Suffering and Will Continue to Suffer Irreparable
                Harm .................................................................................................. 17

       D.       The Balance of Equities Favors an Injunction .................................. 20
       E.       The Court Should Grant Expedition ................................................. 21

IV.    CONCLUSION............................................................................................ 22




                                                                                                                        .
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 22 of 134 PageID #: 676




                                     TABLE OF AUTHORITIES
                                                                                                           Page(s)
Cases
Allen v. News Corp.,
   2005 WL 415095 (Del. Ch. Feb. 3, 2005) ....................................................10, 21
Arkema Inc. v. Dow Chem. Co.,
   2010 WL 2334386 (Del. Ch. May 25, 2010)........................................................ 9

Bancroft Life & Cas. ICC, Ltd. v. Intercontinental Mgmt. Ltd.,
  456 F. App’x 184 (3d cir. 2012) ......................................................................... 19

Box v. Box,
  697 A.2d 395 (Del. 1997) ................................................................................... 10
CapStack Nashville 3 LLC v. MACC Venture Partners,
  2018 WL 3949274 (Del. Ch. Aug. 16, 2018) ..................................................... 20
Dieleuterio v. Pennell,
   1985 WL 4567 (Del. Ch. Dec. 13, 1985)............................................................ 17
Horizon Pers. Commc’ns, Inc. v. Sprint Corp.,
  WL 2337592 (Del. Ch. Augu. 4, 2006) .............................................................. 18

IMO Daniel Kloiber Dynasty Trust,
  98 A.3d 924 (Del. Ch. 2014) .............................................................................. 17
J. C. Pitman & Sons v. Pitman,
    47 A.2d 721 (1946) ............................................................................................. 18

Morton v. Am. Mktg. Indus. Holdings, Inc.,
  1995 WL 1791090 (Del. Ch. Oct. 5, 1995) ........................................................ 10

Organovo Holdings, Inc. v. Dimitrov,
  162 A.3d 102 (Del. Ch. 2017) ..........................................................12, 14, 19, 20

Police & Fire Ret. Sys. of City of Detroit v. Bernal,
   2009 WL 1873144 (Del. Ch. June 26, 2009)...................................................... 11
Preston Hollow Capital LLC v. Nuveen LLC,
   216 A.3d 1 (Del. Ch. 2019) ..........................................................................11, 14

                                                          ii

                                                                                                                    .
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 23 of 134 PageID #: 677




Renco Grp., Inc. v. MacAndrews AMG Holdings,
  2013 WL 209124 (Del. Ch. Jan. 18, 2013) ......................................................... 10

T. Rowe Price Recovery Fund, L.P. v. Rubin,
   770 A.2d 536 (Del. Ch. 2000) ............................................................................ 20

Trilogy Portfolio Co., LLC v. Brookfield Real Estate Fin. Partners, LLC,
   2012 WL 120201 (Del. Ch. Jan. 30, 2012) ........................................................... 9

WaveDivision Holdings, LLC v. Highland Capital Mgmt., L.P.,
  49 A.3d 1168 (Del. 2012) ................................................................................... 13

Statutes
6 Del. C. § 2531 et seq. ..........................................................................15, 16, 17, 18




                                                       iii

                                                                                                              .
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 24 of 134 PageID #: 678




I.    INTRODUCTION

      During these unprecedented times, when Americans are being exhorted to join

together, to use their resources to help one another and defeat a common enemy,

Defendant Granite Telecommunications, LLC (“Granite”) has taken the lowest of

roads. It is taking advantage of the legitimate fear and uncertainty gripping the

nation by using an ongoing campaign to spread even more—but completely false—

fear and uncertainty about a competitor, Plaintiff Manhattan Telecommunications

Corp., d/b/a Metropolitan Telecommunications, a/k/a MetTel (“MetTel”). Granite

has orchestrated this campaign in order to steal MetTel’s current and potential clients

and thereby increase its own profits.

      MetTel has discovered that Granite has undertaken a coordinated effort, which

appears to stretch from entry level sales personnel all the way to the CEO, to contact

current and potential MetTel clients and tell them that MetTel

                                                                These statements are

completely false without any basis in fact, and Granite either knows they are false

or is recklessly indifferent to whether they are true or false. Granite is making these

false statements to sow doubt with MetTel’s existing and potential clients about

                                        and   generate   fear   of   losing   essential

telecommunications services in the near future.

      Granite’s conduct is even more despicable because many of MetTel’s clients



                                                                                     .
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 25 of 134 PageID #: 679




are in healthcare, public service, public safety, and federal, state and local

governments. MetTel provides essential services for its clients—a service all the

more essential under the current circumstances, when the majority of employees in

the U.S. who are able to do so are working solely by telecommuting, and

telecommunications is the only practical way to remain connected to patients,

customers, and the public. Even more so during these times, clients need to know

that

                                                                      False word of

                                                is the kind of rumor that will spread

throughout the market and poison MetTel’s prospects, particularly among those for

whom an interruption in telecommunications services would be the most devastating

at this time: healthcare and government operations on the front lines of the pandemic.

       Without this Court’s immediate intervention, there is a high probability that

Granite’s malicious campaign will succeed, and MetTel’s business and its reputation

will be irreparably damaged.

II.    FACTUAL BACKGROUND

       A.    MetTel and Granite

       Plaintiff MetTel is a privately-held corporation organized under the laws of

Delaware, with its principal place of business in New York, New York. Defendant



                                          2

                                                                                    .
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 26 of 134 PageID #: 680




Granite is a limited liability company organized under the laws of Delaware, with

its principal place of business in Quincy, Massachusetts.

       MetTel provides customized, integrated and managed communications

solutions for enterprise clients.     By converging all communications over a

proprietary network, MetTel enables clients to deploy and manage technology-

driven voice, data, wireless, and cloud solutions globally. Its MetTel Portal® enables

clients to manage their inventory, usage, spend, and repairs from one simple, user-

friendly interface. Granite describes itself as one of the premier telecommunications

solutions providers for businesses across the United States and Canada, and the

leading corporate phone service provider to multi-location companies.

       MetTel has spent more than twenty years building a reputation for reliability

among its clients and in the marketplace. Reliability is a critical characteristic for

telecommunications companies. One key to reliability is the

           That, in turn, makes the                         critically important to its

clients.

       B.       The COVID-19 Pandemic

       The global crisis caused by the COVID-19 pandemic is without parallel since

the Spanish Flu pandemic of a century ago. To date, approximately 1.5 million

people in the United States have contracted the virus and approximately 90,000 have



                                          3
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 27 of 134 PageID #: 681




died. Of those numbers, approximately 153,000 nursing home residents and workers

have been infected and approximately 28,100 have died.

      The COVID-19 pandemic has had a devastating economic impact as well.

The U.S. economy suffered its most severe contraction in more than a decade in the

first quarter of the year. To date, more than 36 million American workers have filed

for unemployment benefits since the pandemic took hold and the national

unemployment rate is nearly 15 percent. The Dow Jones Industrial Average is down

approximately 17% year to date.

      COVID-19 has also caused unprecedented disruptions in the daily lives of all

Americans, resulting in major changes in behavioral patterns with the usual day-to-

day functioning being put on hold for an indefinite period. Not surprisingly, experts

have reported a significant increase in depression, post-traumatic stress disorder,

substance abuse, domestic violence, and child abuse.

      It is this grim reality that Granite saw as a shameful opportunity to enrich itself

by capitalizing on the public’s fears. Not content to simply capitalize on the public’s

existing, well-founded fears, Granite took an even lower step by generating new

fears with misinformation about MetTel.

      C.     Granite’s Ongoing Campaign of Lies

      Granite has begun telling MetTel’s current and potential clients—falsely—



                                           4

                                                                                       .
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 28 of 134 PageID #: 682




       The purpose of the campaign is to convince MetTel’s clients and potential

clients that MetTel is a decidedly unreliable telecom provider that will likely leave

them without essential services when they are needed most.

      Granite has executed this ongoing campaign via e-mails, voice mail messages,

and telephone conversations with MetTel clients for the specific purpose of

damaging MetTel’s business and harming its reputation.

      In late April 2020, MetTel learned for the first time that Granite might be

spreading false information about MetTel. MetTel received an email from one of its

clients that was concerned and confused about a voice mail it had received on April

24, 2020, from a client relations professional at Granite. The caller indicated that he

had some unsettling information about MetTel that he would share when the client

returned the call.



                                 See Compl. Ex. A.

      On May 12, 2020, MetTel learned that Granite had contacted another MetTel

client, this one an operator of assisted living and memory care retirement

communities. The client forwarded to MetTel an email by the Senior Director of

Healthcare at Granite, who was attempting to schedule a call between Granite’s

Chief Executive Officer and the Chairman of the Board and CEO of the client. In a

follow-up email of the same date explaining the purpose for the call, the Senior

                                          5

                                                                                     .
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 29 of 134 PageID #: 683




Director made it clear that Granite wanted to take the client’s business away from

MetTel. As a rationale for why the client would be interested in leaving MetTel and

taking its business to Granite, he said that

                                                                           See Compl.

Ex. B.     The client was understandably confused and concerned about this

information and sought reassurances from MetTel.

      These statements were blatantly false. MetTel is not




                Granite was spreading harmful “facts” about MetTel with a gross

indifference to whether those “facts” were true or false. Obviously, the truth or

falsity of these statements did not matter to Granite because the statements benefitted

Granite.



                                           6
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 30 of 134 PageID #: 684




      The Chief Information Officer of the same client that was contacted on May

11, 2020, informed MetTel that around the same time as the Granite Senior

Director’s email, Granite personnel called the client’s CEO’s assistant with the

message that MetTel was                          . See Compl. Ex. C. The client’s

CIO reported that the CEO was very concerned by this information and that the news

had spread very quickly within the client’s organization. Id.

      Again, this information was false.                                       . And

Granite was not privy to any valid information that would have allowed it to reach

that conclusion legitimately.

      Finally, in his May 11, 2020, email, the Granite Senior Director stated that

Granite had made presentations to some of MetTel’s other clients, all of whom were

in the healthcare field. Upon information and belief, Granite made the same

misrepresentations about MetTel’s                   to those clients.

      One of these clients has not returned MetTel’s calls and has rejected efforts to

set up a meeting with MetTel since being contacted by Granite. MetTel has

concluded that it most likely lost that client’s future business due to Granite’s

campaign.

      Granite’s campaign of misinformation against MetTel cannot be excused as

the actions of one or two rogue employees. The Granite Senior Director was

attempting to set up a call between the client’s CEO and the CEO of Granite. Thus,

                                           7

                                                                                    .
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 31 of 134 PageID #: 685




the campaign apparently is being orchestrated with the knowledge, approval, and

participation of the highest level executives at Granite.

      D.     The Harm to MetTel

      MetTel believes that Granite personnel have contacted many, if not all, of

MetTel’s other current clients, as well as its prospective clients, and disseminated

the same or similar false, misleading, and defamatory statements about MetTel. This

belief is based on the fact that: (i) MetTel has received these reports from two

different clients, who have no relationship to one another; (ii) one of the emails from

Granite reveals that it has met with several MetTel customers; (iii) the apparent

involvement of Granite’s CEO indicates that this was not a one-off incident; and (iv)

the messages to MetTel’s clients involved different Granite personnel in different

geographic regions.

      Given the critical nature of telecommunications services, once a doubt has

been raised about a provider’s reliability, a client would be duty-bound to

investigate; it could not ignore an assertion of risk to its critical infrastructure. Once

that seed has been planted, the client will undertake a critical look at a provider with

which it had been perfectly happy. The client may terminate the contract based on

a pretext when the termination is actually caused by unresolved doubts about




                                            8
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 32 of 134 PageID #: 686




                               means that there is a real risk that MetTel will be asked

to bid on fewer and fewer contracts going forward as Granite’s lies circulate

throughout the marketplace. Thus, the irreparable harm to MetTel’s reputation and

business will continue, most likely increasing substantially, if Granite is not brought

to task and ordered to terminate its campaign immediately. Moreover, MetTel’s

reputation and goodwill in the industry has already been harmed. It appears likely

that it has already lost clients or potential clients. Granite must be held liable to

compensate MetTel for these losses.

III.   ARGUMENT

       A.    Legal Standards

       “A TRO is a special remedy of short duration designed primarily to prevent

imminent irreparable injury pending a preliminary injunction or final resolution of a

matter.” Trilogy Portfolio Co., LLC v. Brookfield Real Estate Fin. Partners, LLC,

2012 WL 120201, at *4 (Del. Ch. Jan. 30, 2012). To obtain a Temporary Restraining

Order, the applicant need only demonstrate: (1) a colorable claim on the merits; (2)

a threat of irreparable harm if relief is not granted; and (3) a balance of the hardships

that favors the applicant. Arkema Inc. v. Dow Chem. Co., 2010 WL 2334386, at *3

(Del. Ch. May 25, 2010) (citation omitted).



                                           9
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 33 of 134 PageID #: 687




      In addition, this Court has broad power to expedite proceedings. Delaware

courts are “always receptive to expediting any type of litigation in the interests of

affording justice to the parties.” Box v. Box, 697 A.2d 395, 399 (Del. 1997). The

threshold for obtaining expedited proceedings is low—plaintiffs seeking expedited

proceedings need only show that their claims are “sufficiently colorable” and that

“there is the possibility of a threatened irreparable injury.” Allen v. News Corp.,

2005 WL 415095, at *1 (Del. Ch. Feb. 3, 2005). Whether that showing is met is

assessed on the face of the pleadings—when considering whether to grant

expedition, the Court does not judge the merits of the case or “even the legal

sufficiency of the pleadings.” Morton v. Am. Mktg. Indus. Holdings, Inc., 1995 WL

1791090, at *2 (Del. Ch. Oct. 5, 1995).

      As this Court has instructed, “[t]he burden on a plaintiff in seeking an

expedited proceeding is not high. ‘A party’s request to schedule an application for a

preliminary injunction, and to expedite the discovery related thereto, is normally

routinely granted.   Exceptions to that norm are rare.’”       Renco Grp., Inc. v.

MacAndrews AMG Holdings, 2013 WL 209124, at *1 (Del. Ch. Jan. 18, 2013)

(quoting In re Ness Technologies, Inc., 2011 WL 3444573, at *2 (Del. Ch. Aug. 3,

2011)).

      The Court should grant the Motion for a Temporary Restraining Order

because MetTel has demonstrated “a sufficiently colorable claim and the possibility

                                          10
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 34 of 134 PageID #: 688




of irreparable harm in the absence of relief.” See Police & Fire Ret. Sys. of City of

Detroit v. Bernal, 2009 WL 1873144, at *1 (Del. Ch. June 26, 2009). The verified

allegations set forth in the Complaint justify the relative expense and inconvenience

of expedited proceedings in this action.

      B.     MetTel Has Asserted Colorable Claims

             1.     Defamation

      MetTel has asserted a valid claim for defamation. “Defamation is generally

understood as ‘a false publication calculated to bring one into disrepute.’ Ordinarily,

the elements of defamation are: (1) defamatory communication; (2) publication; (3)

reference to the plaintiff; (4) third party's understanding of the communication's

defamatory character; and (5) injury.” Preston Hollow Capital LLC v. Nuveen LLC,

216 A.3d 1, 9 (Del. Ch. 2019) (internal citations omitted). As MetTel explains in its

Complaint, Granite published and continues to publish to third persons false and

defamatory statements about MetTel. These third parties have understood the nature

of these statements, that they referred to MetTel, and that they were damaging to

MetTel’s reputation. These statements also constitute defamation per se in that they

were and are made with actual malice and contain false and defamatory information

about MetTel’s business.

      As a direct and proximate result of Granite’s defamation and defamation per

se, MetTel has suffered damages, including the loss of future business from current

                                           11

                                                                                     .
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 35 of 134 PageID #: 689




clients and prospective clients, and irreparable harm to its business reputation and

goodwill. Without judicial intervention, MetTel will continue to suffer such harm

in the future.

                 2.      Tortious Interference with Prospective Economic Advantage

       MetTel has asserted a valid claim for tortious interference with prospective

economic advantage. To state such a claim, MetTel must plead “(a) the reasonable

probability of a business opportunity, (b) the intentional interference by the

defendant with that opportunity, (c) proximate causation, and (d) damages.”

Organovo Holdings, Inc. v. Dimitrov, 162 A.3d 102, 122 (Del. Ch. 2017).

       As explained in the Complaint, Granite’s false and misleading statements

have interfered with MetTel’s prospective economic advantage. Upon information

and belief, one or more clients were prepared to enter into a business relationship

with MetTel, but were persuaded not to do so by Granite’s dissemination of false

information.          The false and misleading statements by Granite interfered with

MetTel’s prospective economic advantage by also inducing a currently unknown

number of prospective clients to not enter into business relationships with MetTel.

The number and identities of these additional prospective clients are known only to

Granite and will be revealed in discovery. Granite’s actions were intentional and

without justification, leveraging a national emergency for personal gain.



                                             12
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 36 of 134 PageID #: 690




               3.   Tortious Interference with Contractual Relations

      MetTel has asserted a valid claim for tortious interference with contractual

relations. To prevail on a claim for tortious interference with contractual relations,

MetTel must show that: “(1) there was a contract, (2) about which the particular

defendant knew, (3) an intentional act that was a significant factor in causing the

breach of contract, (4) the act was without justification, and (5) it caused injury.”

WaveDivision Holdings, LLC v. Highland Capital Mgmt., L.P., 49 A.3d 1168, 1174

(Del. 2012).

      MetTel has various existing contractual relations with its customers and

clients. Granite was, and is, aware of these contractual relationships. MetTel has a

reasonable expectation that its business and contractual relationships with its clients

will continue. As described in the Complaint, Granite’s intentional interference with

MetTel’s rights has deprived, and continues to deprive, MetTel of the benefit of its

bargains, and impaired the value of its contractual relationships with its clients.

Granite’s ongoing campaign to interfere with MetTel’s business and contractual

relationships with its clients is designed for an improper purpose, uses improper

means, and is not legally justified. Granite’s ongoing interference with MetTel’s

business and contractual relationships has directly and proximately caused, and will

in the future directly and proximately cause, significant harm to MetTel.



                                          13
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 37 of 134 PageID #: 691




             4.    Trade Libel

      MetTel has asserted a valid claim for trade libel. Trade libel is “a libelous

statement to consumers that falsely disparages a plaintiff's goods or

services.” Preston Hollow Capital LLC, 216 A.3d at 13. Plaintiffs are entitled to

relief under the concept of trade libel for “any injury to economic advantage arising

from false derogatory statements.” Organovo Holdings, Inc., 162 A.3d at 120.

      As explained in the Complaint, Granite has made, published, and transmitted

statements directed to MetTel’s existing clients that Granite knows are false or were

made with reckless disregard for the truth or falsity of the statements, and that were

intended to result in harm to MetTel. And Granite continues to do so. Upon

information and belief, Granite has also made, published, and transmitted statements

directed to MetTel’s potential clients that Granite knows are false, that were made

with reckless disregard for the truth or falsity of the statements, and that were

intended to result in harm to MetTel. And Granite continues to do so.

      Granite’s conduct was undertaken with the specific intent of prejudicing

MetTel in the conduct of its business, disparaging its goods and services, and causing

it monetary and reputational harm. Granite does not enjoy any privilege to make

false, misleading and/or disparaging statements about MetTel. As a direct and

proximate result of Granite’s actions, MetTel has suffered significant harm and will



                                         14
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 38 of 134 PageID #: 692




continue to suffer significant harm in the future, which may not be adequately

compensable with monetary damages.

             5.    Deceptive Trade Practices

      MetTel has asserted a valid claim that Granite has violated Delaware’s

Uniform Deceptive Trade Practices Act. 6 Del. C. § 2531 et seq. Under this statute,

             (a) A person engages in a deceptive trade practice when,
             in the course of a business, vocation, or occupation, that
             person:
                                      * * *
             (8) Disparages the goods, services, or business of
             another by false or misleading representation of fact;
                                      * * *
             (12) Engages in any other conduct which similarly creates
             a likelihood of confusion or of misunderstanding.

6 Del. C. § 2532(a).

      As explained in the Complaint, Granite and MetTel are in commercial

competition in the market for telecommunications solutions. As part of an ongoing

campaign to influence clients to purchase Granite’s services, Granite has disparaged

MetTel through false and misleading statements in emails, voice mails, and in

telephone calls to MetTel’s existing clients regarding




      Upon information and belief, as part of an ongoing campaign to influence

clients to purchase Granite’s services, Granite has disparaged MetTel through false

                                         15
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 39 of 134 PageID #: 693




and misleading statements in emails, voice mails, and in telephone calls to MetTel’s

prospective clients regarding



                            Granite’s false and misleading statements have violated

6 Del. C. §§ 2532(a)(8) and (a)(12) by misrepresenting and disparaging MetTel’s

business operations.

      Granite’s false and misleading statements have deceived and/or have the

tendency to deceive MetTel’s clients and potential clients and the public in general

regarding the characteristics and qualities of MetTel’s services and commercial

activities. Granite’s false and misleading statements are material because they are

likely to influence the decisions of clients and potential clients of MetTel’s services,

and/or have the tendency to deceive MetTel’s clients and potential clients and the

public in general regarding the critical issue of

                                            Granite’s actions have been intentionally

and deliberately undertaken for the purposes of causing confusion, mistake and

deception and for the purpose of enabling Granite to profit unfairly and at the

expense of MetTel. As a direct and proximate result of Granite’s actions, MetTel

has suffered significant harm to date, including monetary damages, and will continue

to cause significant harm in the future.



                                           16
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 40 of 134 PageID #: 694




      These allegations present a valid claim for a violation of Delaware’s

Deceptive Trade Practices Act. Under 6 Del C. § 2533(a), “[a] person likely to be

damaged by a deceptive trade practice of another may be granted an injunction

against it under the principles of equity and on terms that the court considers

reasonable.” Granite’s violation of the Deceptive Trade Practices Act may also

result in referral to the Delaware Attorney General. See 6 Del. C. § 2533(e) (“If a

court of competent jurisdiction finds that any person has willfully violated this

subchapter, upon petition to the court by the Attorney General in the original

complaint or at any time following the court’s finding of a willful violation, the

person shall forfeit and pay to the State a civil penalty of not more than $10,000 for

each violation.”).

      C.     MetTel Is Suffering and Will Continue to Suffer Irreparable Harm

      Of the three factors necessary for this Court to issue a temporary restraining

order, irreparable harm is the most important: “it is the sine qua non for this form of

relief.” IMO Daniel Kloiber Dynasty Trust, 98 A.3d 924, 937 (Del. Ch. 2014). “The

purpose of a temporary restraining order is to preserve the status quo to enable the

plaintiff to adequately . . . prepare his case and demonstrate his entitlement to

ultimate relief.” Dieleuterio v. Pennell, 1985 WL 4567, at *2 (Del. Ch. Dec. 13,

1985). “[Courts] usually enjoin the continued publication of a trade libel incident

thereto. That is true when the libel is accompanied by some act of unfair business

                                          17

                                                                                     .
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 41 of 134 PageID #: 695




competition, if irreparable damage is imminent.” J. C. Pitman & Sons v. Pitman, 47

A.2d 721, 725 (1946). Injunctive relief is also appropriate and necessary to address

Granite’s tortious interference and violations of the Deceptive Trade Practices Act.

See Organovo Holdings, Inc., 162 A.3d at 122; 6 Del. C. § 2533(a) (“A person likely

to be damaged by a deceptive trade practice of another may be granted an injunction

against it under the principles of equity and on terms that the court considers

reasonable.”).

      Here, Granite has caused, and, without judicial intervention, will continue to

cause imminent and irreparable harm to MetTel’s business reputation and its

relationship with its customers. “The loss of control of reputation, loss of trade, and

loss of goodwill constitute irreparable injury.” Horizon Pers. Commc’ns, Inc. v.

Sprint Corp., 2006 WL 2337592, at *24 (Del. Ch. Aug. 4, 2006). Injunctive relief

is necessary to enjoin Granite from continuing to disparage MetTel’s services and

cause harm to its business reputation and relations with clients.

      As explained throughout the Complaint, MetTel has a reasonable basis to

believe that Granite personnel have contacted many, if not all, of MetTel’s current

clients, as well as its prospective clients, and disseminated false, misleading, and

defamatory statements about MetTel’s services, impugning its reliability and

misrepresenting that                                                   . MetTel has

received reports from at least two different clients, and emails MetTel has obtained

                                          18

                                                                                     .
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 42 of 134 PageID #: 696




reveal that Granite has met with several other MetTel customers. This ongoing

campaign appears to have been orchestrated by Granite’s top management.

      MetTel’s reputation and goodwill in the industry have already been harmed.

It appears likely that it has already lost clients and potential clients, and that it will

continue to lose clients and potential clients in the future if Granite is not stopped.

Given the importance of

                                MetTel risks losing out on contracts going forward as

Granite’s lies about                                  spread rapidly throughout the

marketplace.    The irreparable harm to MetTel’s reputation and business will

continue if Granite is not brought to task and ordered to terminate its campaign

immediately.

      In addition, Granite’s intentional interference with MetTel’s contracts has

deprived, and continues to deprive, MetTel of the benefit of its bargains, and

impaired the value of its contractual relationships with its clients. This misconduct

cannot be remedied by monetary damages alone. See Organovo Holdings, Inc., 162

A.3d at 122 (“Courts have recognized that a request for equitable remedies for

tortious interference with prospective economic advantage can provide the requisite

basis for equitable jurisdiction that can justify a related injunction against future

speech.”); see also Bancroft Life & Cas. ICC, Ltd. v. Intercontinental Mgmt. Ltd.,

456 F. App’x 184, 190 (3d Cir. 2012) (ruling that injunction for tortious interference

                                           19
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 43 of 134 PageID #: 697




was warranted).       Granite’s ongoing interference with MetTel’s business and

contractual relationships has directly and proximately caused, and will in the future

directly and proximately cause, irreparable harm to MetTel without judicial

intervention.

      D.        The Balance of Equities Favors an Injunction

      Where the absence of an injunction would cause “substantial, imminent, and

irreparable harm” to the movant, and the nonmovant is “not threatened with any

harm,” the balance of the equities favors the issuance of injunctive relief. T. Rowe

Price Recovery Fund, L.P. v. Rubin, 770 A.2d 536, 558-59 (Del. Ch. 2000).

Delaware courts have noted that speech could be used as a bludgeon to destroy

competition without effective redress at law and are “receptive to the idea that such

malicious business falsehoods were subject to injunctive restraint, particularly when

the statements invoked another tort doctrine as well.” CapStack Nashville 3 LLC v.

MACC Venture Partners, 2018 WL 3949274, at *6 (Del. Ch. Aug. 16, 2018) (citing

Organovo Holdings, Inc., 162 A.3d at 120).

      The balance of the equities clearly favors MetTel. Through its ongoing efforts

to disparage MetTel, Granite continues to impugn MetTel’s services and impair

MetTel’s contractual relationships with customers, clients, and business partners. In

that way, Granite’s case is not like CapStack Nashville 3 LLC, which involved

merely lying in an offering memorandum, thereby harming the plaintiffs’ pecuniary

                                         20

                                                                                   .
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 44 of 134 PageID #: 698




interests. 2018 WL 3949274, at *6 (Del. Ch. Aug. 16, 2018). Here, Granite is

directly harming MetTel’s services and disrupting MetTel’s ongoing contractual

relations with its clients. In contrast, Granite would suffer no harm if the requested

injunctive relief is ordered. A temporary restraining order would not risk restraining

free speech, as Granite would being enjoined only from continuing tortious conduct

that also violates the Deceptive Trade Practices Act and may result in referral to the

Delaware Attorney General.

      E.     The Court Should Grant Expedition

      Plaintiffs seeking expedited proceedings need only show that their claims are

“sufficiently colorable” and that “there is the possibility of a threatened irreparable

injury.” Allen, 2005 WL 415095, at *1. For all of the same reasons that the Court

should grant the requested injunctive relief, MetTel urges this Court to expedite

these proceedings.     Expedited proceedings are especially critical in order to

determine the full extent of the harm caused by Granite so that MetTel can act

quickly to correct and mitigate the damage before MetTel’s customers leave MetTel

based on Granite’s false statements. In the absence of judicial intervention, MetTel

will continue to suffer irreparable injury as a result of Granite’s misconduct.




                                          21
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 45 of 134 PageID #: 699




IV.   CONCLUSION

      For the foregoing reasons, MetTel respectfully requests that the Court grant

the Motion for a Temporary Restraining Order and Motion to Expedite and enter an

order in the proposed form filed with this Motion.

Dated: May 19, 2020                   K&L GATES LLP

                                      /s/ Steven L. Caponi
                                      Steven L. Caponi (No. 3484)
                                      Matthew B. Goeller (No. 6283)
                                      600 King Street, Suite 901
                                      Wilmington, DE 19801
                                      Phone: (302) 416-7000
                                      steve.caponi@klgates.com
                                      matthew.goeller@klgates.com

                                      Counsel for Plaintiff Manhattan
                                      Telecommunications Corp.

                                      Words: 4,689




                                        22

                                                                                .
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 46 of 134 PageID #: 700




                        Exhibit 2
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 47 of 134 PageID #: 701
                                                  EFiled: May 27 2020 03:09PM EDT
                               GRANTED            Transaction ID 65660156
                                                  Case No. 2020-0380-JRS
    IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

MANHATTAN TELECOMMUNICATIONS    )
CORP. D/B/A METROPOLITAN        )
TELECOMMUNICATIONS,             )
A/K/A METTEL                    )
                                )
          Plaintiff,            )
                                  C.A. No. 2020-0380-JRS
                                )
    v.                          )
                                )
GRANITE TELECOMMUNICATIONS, LLC )
                                )
          Defendant.            )


            [PROPOSED] ORDER GRANTING DEFENDANTS’
              MOTION FOR CONFIDENTIAL TREATMENT
            Defendant Granite Telecommunications, LLC (“Granite”) having

filed a Motion for Confidential Treatment (the “Motion”), and for good cause

shown,

            IT IS HEREBY ORDERED, this ___ day of May, 2020, that:

            1.    The Motion is GRANTED; and

            2.    Granite may file its opposition to Plaintiff’s Opening Brief in

Support of Plaintiff’s Motion for a Temporary Restraining Order and Motion to

Expedite, and any related papers, as Confidential Filings subject to the

requirements of Court of Chancery Rule 5.1.


                                                      Vice Chancellor
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 48 of 134 PageID #: 702




            Court: DE Court of Chancery Civil Action

            Judge: Joseph Slights

     File & Serve
  Transaction ID: 65657331

    Current Date: May 27, 2020

    Case Number: 2020-0380-JRS

      Case Name: CONF COMPLAINT Manhattan Telecommunications Corp. v. Granite
                 Telecommunications, LLC

Court Authorizer: Slights, Joseph



/s/ Judge Slights, Joseph
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 49 of 134 PageID #: 703




                        Exhibit 3
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 50 of 134 PageID #: 704
                                                  EFiled: Jun 04 2020 04:46PM EDT
                                                  Transaction ID 65677741
                                                  Case No. 2020-0380-JRS
      IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

MANHATTAN TELECOMMUNICATIONS    )
CORP. D/B/A METROPOLITAN        )
TELECOMMUNICATIONS,             )
A/K/A METTEL                    )
                                )
          Plaintiff,            ) C.A. No. 2020-0380-JRS
                                )
    v.                          ) PUBLIC VERSION EFILED ON
                                ) JUNE 4, 2020
GRANITE TELECOMMUNICATIONS, LLC )
                                )
          Defendant.            )


DEFENDANT’S BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION FOR
A TEMPORARY RESTRAINING ORDER AND MOTION TO EXPEDITE

DONNELLY, CONROY &                   MORRIS, NICHOLS, ARSHT &
GELHAAR, LLP                         TUNNELL LLP
T. Christopher Donnelly (admitted    R. Judson Scaggs, Jr. (#2676)
pro hac vice)                        Barnaby Grzaslewicz (#6037)
Joshua N. Ruby (admitted pro hac     A. Gage Whirley (#6707)
vice )                               1201 N. Market Street
260 Franklin Street, Suite 1600      Wilmington, DE 19801
Boston, MA 02110                     (302) 658-9200
(617) 720-2880

                                     Counsel for Defendant Granite
                                     Telecommunications, LLC

May 28, 2020
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 51 of 134 PageID #: 705




                                        TABLE OF CONTENTS

I.     PRELIMINARY STATEMENT.........................................................................1
II. RELEVANT BACKGROUND ..........................................................................4
     A. MetTel’s Allegations Against Granite ...............................................................4
                                        ......................................................................................5
                            .......................................................................................5
       3. The Unspecified Customer ...........................................................................7
       4. Speculation About Other Customers ............................................................8
     B. MetTel’s                            ..................................................................................8
       1. The Highly Competitive Telecommunications Market .................................9
       2. MetTel’s                       ...................................................................................10
     3. MetTel’s                                ..........................................................11
III. LEGAL STANDARD ......................................................................................13
IV. METTEL’S MOTION FOR A TRO SHOULD BE DENIED ........................14
     A. Preliminary Injunctive Relief Is Unconstitutional And Unavailable Here .....14
     B. MetTel Has Not Shown That It Will Suffer Irreparable Harm .......................20
     C. The Balance Of Equities Favors Granite .........................................................22
     D. MetTel Has Not Pleaded Colorable Claims ....................................................25
       1. MetTel’s Tortious Interference And Trade Libel Claims ............................26
       2. MetTel’s Defamation Claim ........................................................................29
       3. MetTel’s Claim Under The Delaware Deceptive Trade Practices Act........33
V. METTEL’S MOTION TO EXPEDITE SHOULD BE DENIED ....................36
VI. CONCLUSION ................................................................................................40




                                                            i
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 52 of 134 PageID #: 706




                                    TABLE OF AUTHORITIES

Cases                                                                                                   Page(s)


Agar v. Judy,
  151 A.3d 456 (Del. Ch. 2017) ............................................................................ 32

Alexander v. United States,
   509 U.S. 544 (1993) ......................................................................................14, 20

Alpha Builders, Inc. v. Sullivan,
   2004 WL 5383570 (Del. Ch. Nov. 5, 2004) .................................................13, 21

Aquila, Inc. v. Quanta Servs., Inc.,
  805 A.2d 196 (Del. Ch. 2002) ................................................................13, 21, 23
Auburn Police Union v. Carpenter,
  8 F.3d 886 (1st Cir. 1993) .............................................................................14, 16
State ex rel. Brady v. Pettinaro Enters.,
   870 A.2d 513 (Del. Ch. 2005) ...................................................................... 34-35
CapStack Nashville 3 LLC v. MACC Venture Partners,
  2018 WL 3949274 (Del. Ch. Aug. 16, 2018) (Glasscock, V.C.) ................passim
Conduent Business Servs., LLC v. Sky View Capital, LLC,
  C.A. No. 2020-0232-JTL (Del. Ch. Mar. 30, 2020) ........................................... 39
DeBonaventura v. Nationwide Mut. Ins. Co.,
  419 A.2d 942 (Del. Ch. 1980) ............................................................................ 27

Doe v. Delaware, Dep’t of Servs. for Children, Youth & Their
  Families, Div. of Family Servs.,
  2016 WL 5416679 (D. Del. Sept. 27, 2016)....................................................... 31

EDIX Media Grp., Inc. v. Mahani,
  2006 WL 3742595 (Del. Ch. Dec. 12, 2006)...................................................... 34

Eureka Resources, LLC v. Range Resources-Appalachia, LLC,
  62 A.3d 1233 (Del. Super. Ct. 2012) .................................................................. 26

                                                        ii
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 53 of 134 PageID #: 707




In re Frontier Communications Corporation,
    Case No. 20-22476, ECF No. 1 (Bankr. S.D.N.Y. Apr. 14, 2020) ...................... 9

Gannett Co. v. State,
  571 A.2d 735 (Del. 1989) ................................................................................... 14

Golden Cycle, LLC v. Allan,
  1998 WL 892631 (Del. Ch. Dec. 10, 1998) ....................................................... 24

Grand Ventures, Inc. v. Whaley,
  632 A.2d 63 (Del. 1993) ..................................................................................... 35

Incyte Corp. v. Flexus Biosciences, Inc.,
   2017 WL 7803923 (Del. Super. Ct. Nov. 1, 2017).......................................27, 29

Irgau v. Christiana Care Health Servs.,
   2008 WL 1724250 (Del. Super. Ct. Apr. 9, 2008) ............................................. 28
Ivanhoe Partners v. Newmont Mining Corp.,
   533 A.2d 585 (Del. Ch. 1987) ............................................................................ 24
J.C. Pitman & Sons v. Pitman,
   47 A.2d 721 (Del. Ch. 1946) ........................................................................ 17-19

Lipson v. Anesthesia Servs., P.A.,
   790 A.2d 1261 (Del. Super. Ct. 2001) ................................................................ 23
Nakahara v. NS 1991 Am. Trust,
  718 A.2d 518 (Del. Ch. 1998) ............................................................................ 25
Ninespots, Inc. v. Jupai Holdings, Ltd.,
   2018 WL 3626325 (D. Del. July 30, 2018) ........................................................ 33

Nyer v. Munoz-Mendoza,
  385 Mass. 184, 188, 430 N.E.2d 1214, 1217 (1982) .......................................... 26

Opportunity Partners L.P. v. Blackrock N.Y.,
  2011 WL 1379066 (Del. Ch. Mar. 28, 2011) ..................................................... 36

Organovo Holdings, Inc. v. Dimitrov,
  162 A.3d 102 (Del. Ch. 2017) (Laster, V.C.) ......................................... 16, 21-22


                                                       iii
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 54 of 134 PageID #: 708




Overdrive, Inc. v. Baker & Taylor, Inc.,
  2011 WL 2448209 (Del. Ch. June 17, 2011)...................................................... 28

Parsons v. Digital River, Inc.,
  2015 WL 139760 (Del. Ch. Jan. 12, 2015)......................................................... 36

Perlman v. Vox Media, Inc.,
   2019 WL 2647520 (Del. Ch. June 27, 2019) (Slights, V.C.) ................. 21, 29-30
Preston Hollow Capital LLC v. Nuveen LLC,
   216 A.3d 1 (Del. Ch. 2019) (Glasscock, V.C.)....................................... 18-19, 30

Regal Home Distribs. v. Gordon,
  66 A.2d 754 (Del. Super. Ct. 1949) .................................................................... 23

Riley v. Moyed,
   529 A.2d 248 (Del. 1987) ................................................................................... 30
Rosenberg Diamond Dev. Corp. v. Appel,
  290 A.D.2d 239, 735 N.Y.S.2d 528 (1st Dep’t 2002) ........................................ 26
Sherwood v. Ngon,
   2011 WL 6355209 (Del. Ch. Dec. 20, 2011)...................................................... 25

Singer v. Magnavox Co.,
   380 A.2d 969 (Del. 1977), overruled on other grounds,
   Weinberger v. UOP, Inc., 457 A.2d 701 (Del. 1983) ......................................... 33
Snow Phipps Grp., LLC v. KCake Acquisition, Inc.,
   C.A. No. 2020-0282-KSJM (Del. Ch. Apr. 17, 2020)........................................ 39

Sonet v. Plum Creek Timber Co.,
   1998 WL 749445 (Del. Ch. Sept. 23, 1998) ................................................. 37-38

Southeastern Promotions, Ltd. v. Conrad,
   420 U.S. 546 (1975) ...................................................................................... 15-16

Stevens v. Independent Newspapers, Inc.,
   1988 WL 25377, at *4 (Del. Super. Ct. Mar. 10, 1988) ..................................... 31

In re TriQuint Semiconductor, Inc. Stockholders Litig.,
    2014 WL 2700964 (Del. Ch. June 13, 2014)...................................................... 36

                                                        iv
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 55 of 134 PageID #: 709




UbiquiTel Inc. v. Sprint Corp.,
  2005 WL 3533697 (Del. Ch. Dec. 14, 2005)................................................26, 34

The We Co. v. Softbank Grp. Corp.,
   C.A. No. 2020-0258-AGB (Del. Ch. Apr. 17, 2020) ......................................... 39

In re Williams Cos., Inc. Stockholder Litig.,
    2016 WL 197177 (Del. Ch. Jan. 13, 2016) ......................................................... 36

Rules and Statutes
6 Del. C. 2633(a) ...................................................................................................... 13

Other Authorities
In re Registration of Security Certificate of Metropolitan
    Telecommunications Corp. d/b/a MetTel,
    Docket No. S-2017-2589999 (Pa. Pub. Utility Comm’n, Feb. 22,
    2017) ................................................................................................................... 10




                                                               v
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 56 of 134 PageID #: 710




      Defendant Granite Telecommunications, LLC (“Granite”) submits this

Opposition to the Motion for a Temporary Restraining Order and Motion to

Expedite of Plaintiff Manhattan Telecommunications Corp., d/b/a Metropolitan

Telecommunications, a/k/a MetTel (“MetTel”).

I.    PRELIMINARY STATEMENT

      MetTel has rushed into this Court seeking a TRO that is literally

unprecedented. MetTel has not cited a single case—from Delaware or anywhere

else—where a court issued a TRO enjoining a competing business from making

allegedly false statements to customers. Nor could any such authority exist, for

such a TRO would impose a prior restraint in violation of the Constitutions of the

United States and Delaware. Such a TRO would further violate the long-standing

rule that equity will not enjoin a libel.

      Moreover, MetTel revealingly does not seek a TRO limiting Granite from

making certain specific statements about MetTel. Instead, MetTel has asked this

Court to enjoin “Granite from making any statements about MetTel or its business

operations to any current MetTel client.” (Mot. for TRO at 1.) Such a wildly

overbroad TRO would stop Granite from communicating at all with any MetTel

customer about anything concerning MetTel. In effect, MetTel asks this Court to

muzzle Granite from making even unquestionably true statements about MetTel


                                            1
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 57 of 134 PageID #: 711




and end Granite’s ability to compete with MetTel. Such a sweeping injunction is

plainly unconstitutional and unwarranted here.

      Even leaving aside that MetTel has asked this Court for unconstitutional

relief that this Court has no power to award, MetTel has not met the familiar

elements for issuing a TRO. First, and most importantly, MetTel has not shown

that it has suffered or will suffer the irreparable harm—or any harm at all—

necessary to issue a TRO. MetTel has not alleged—and cannot allege—that it

sustained any actual loss related to anything Granite purportedly did. And even if

such losses had been pleaded—and they have not—lost customers and business

opportunities are harms which Delaware courts routinely address by awarding

damages.

      Nor has MetTel shown that the balance of equities tilts in its favor. MetTel

seeks a wildly overbroad TRO that would eliminate Granite’s free speech rights

and its right to compete with MetTel, which would ultimately result in less

competition in the marketplace and concomitant harm to consumers.



MetTel’s unconstitutional attempt to stifle legitimate competition coupled with its

unclean hands on these matters foreclose any argument that the balance of the

equities favors MetTel.


                                         2
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 58 of 134 PageID #: 712




      Furthermore, MetTel has not come to this Court with even colorable claims.

At best, it alleges isolated, imprecise statements of opinion by two line-level

Granite salespeople to two MetTel customers resulting in no harm to MetTel.

Such bare-bones allegations do not make a colorable claim under any legal theory.

      Moreover, even assuming arguendo the challenged opinions concerning

MetTel’s                    could be construed as factual statements—which they

cannot—those words are not untrue. MetTel shows unmistakable signs of a

                               Even before the current economic crisis,




                     And Granite understands that, also around the same time,

MetTel may have

                                                           Given the highly

competitive telecommunications market—

                                                                       —Granite had

good reason to believe that MetTel                           Opining as much to

MetTel’s customers is therefore not actionable and provides no basis for issuing a


                                          3
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 59 of 134 PageID #: 713




TRO to preclude Granite personnel from discussing that risk—or anything else

about MetTel—with the businesses that would be most directly impacted.

      MetTel has also failed to clear the threshold required to expedite these

proceedings. MetTel’s claims are not colorable, and it has not alleged even a

reasonable possibility of irreparable injury that would warrant imposing the extra

costs of expedited proceedings on both Granite and this Court.

      Accordingly, and as discussed in more detail below, MetTel’s Motion for

TRO and Motion to Expedite should be denied.

II.   RELEVANT BACKGROUND

      A. MetTel’s Allegations Against Granite
      Although MetTel’s Complaint is filled with rhetoric accusing Granite of

“tak[ing] the lowest of roads” to exploit the pandemic and orchestrating an

“[o]ngoing [c]ampaign of [l]ies” (Compl. at 6), the few specific, non-speculative

factual allegations in the Complaint tell a decidedly different story. According to

MetTel, out of its entire nationwide customer base, Granite personnel contacted

two customers—both current or former Granite customers—and made vague

statements of opinion about                               during the course of

ordinary sales calls. And, again according to MetTel, neither customer changed its

relationship with MetTel in any way as a result of these vague statements of

opinion.
                                         4
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 60 of 134 PageID #: 714




         1.

       First, MetTel alleges that one customer—                           a former

Granite customer—received one vague voicemail from a Granite salesperson in

late April 2020. (Id., ¶ 19 & Ex. A.) According to an unverified transcription of

the message, the Granite salesperson referred to

                              and said that he “would like to bring that to your

attention.” (Id., Ex. A.)

       MetTel pointedly does not allege that anyone from                             ever

returned this phone call or ever found out                                      (See id.,

¶ 19 & Ex. A.) Instead,                          affirmatively stated that it would rely

on MetTel—not Granite—for information about MetTel. (See id., Ex. A (email

from                          to MetTel stating, “[if there’s anything to know, I want

your input, not his.”).) Nor does MetTel allege that its business with

          has changed in any way since this contact.

          2.

       MetTel also alleges that Granite contacted another customer—

        which is also a current Granite customer, Easton Decl., ¶¶ 5-6— on May

11, once via email and once via phone. In the email contact, Granite salesperson

James Easton explained that he is attempting to set up a meeting between Granite’s

CEO and a senior            executive to discuss “cost savings projects that [Granite
                                             5
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 61 of 134 PageID #: 715




has] run” for other businesses similar to          (Compl., Ex. B.) Mr. Easton also

expressed his opinion that an unnamed “current partner . . .



(Id.)

        As for the phone call contact, MetTel claims that an unidentified person—

not necessarily even a Granite employee—called an unspecified person at

and said something, which a different           employee summarized as

                          (Id., ¶ 24 & Ex. C.) Mr. Easton has no memory of ever

saying that MetTel                                 to anyone at       Easton Decl., ¶

7.

        MetTel pointedly does not allege that either of these contacts have resulted

in any change in its business relationship with         To the contrary, Tim Hanley,

a MetTel senior vice president, contacted           chief information officer and

reported to others at MetTel that the phone call had resolved any concerns

might have. (Compl., Ex. C (“[The chief information officer] is going to level set.

He was very appreciative of the call.”).)

        Moreover, MetTel’s senior management responded to word of the alleged

phone call by directing Mr. Hanley to spread false information to         about

                                Andoni Economou, MetTel’s chief operating


                                            6
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 62 of 134 PageID #: 716




officer, directed Mr. Hanley to “to call in and figure this out.” (Id.) Mr.

Economou further directed:

             Make sure you give them a firm assurance that




(Id. (emphasis added).) The implication is clear: Mr. Economou ordered Mr.

Hanley to call the customer and reassure them as to

while simultaneously spreading the false and baseless rumor that

                                     (See id.); see also Hogle Decl., ¶ 5 (“At no

time during my employment at Granite has Granite ever

            ).

         3. The Unspecified Customer

      MetTel attempts to link the two customers that Granite salespeople did

contact to a different, unnamed customer, who “has not returned MetTel’s calls

and has rejected efforts to set up a meeting with MetTel since being contacted by

Granite.” (Compl., ¶ 27.) MetTel pointedly fails to plead this customer’s name, so

Granite has no way of even beginning to investigate this allegation. Nor does

MetTel plead any facts to suggest that this customer actually was recently

contacted by Granite or, if so, what Granite personnel allegedly communicated to

the customer. Indeed, the only information present in MetTel’s pleadings shows
                                          7
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 63 of 134 PageID #: 717




that any Granite communication to this customer was about “cost savings projects

that [Granite has] run” for them, not about MetTel. (See id., Ex. B.) Moreover,

even MetTel concedes that this customer is still a MetTel client, and MetTel

provides no factual basis for its speculative, conclusory assertion that it is likely to

lose the customer’s business. (Id., ¶ 27 (“MetTel has concluded that it most likely

lost that client’s future business. . . .”) (emphasis added).)

          4. Speculation About Other Customers

      Finally, MetTel speculates that Granite salespeople made similarly vague

statements of opinion about MetTel’s                         to customers mentioned

in Mr. Easton’s email. (Id., ¶ 26.) MetTel admits it makes this accusation “upon

information and belief” with no supporting evidence. (Id.) Again, the only

available evidence is that any contact from Granite to any of these businesses was

solely in connection with “cost savings projects that [Granite has] run” for them

(id., Ex. B), not about MetTel or

      B. MetTel’s
      Not only has MetTel come to this Court alleging a few vague statements of

opinion that have not caused MetTel to lose a single customer or suffer any other

harm, but the statements of opinion are based on an entirely reasonable view of the

facts. MetTel and Granite participate in a competitive market where



                                            8
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 64 of 134 PageID #: 718




                         Taken together, these facts signal that MetTel



         1. The Highly Competitive Telecommunications Market

      MetTel and Granite are head-to-head competitors in the marketplace for

telecommunications solutions for businesses. This market is saturated, and several

of Granite’s and MetTel’s other competitors                                    in

recent years,




                                        9
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 65 of 134 PageID #: 719




            2. MetTel’s

         Even before

        In 2017, MetTel




         In 2019, MetTel




1
    It is not clear from the publicly available documents whether the 2019 transaction



                                           10
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 66 of 134 PageID #: 720




         3. MetTel’s

      Given the unstable nature of the telecommunications market dating back

several years,

                                           MetTel could be expected to

                   In April 2020, MetTel came to Granite




                 At some locations—mostly shopping malls—Granite controls the

telephone and data infrastructure, and MetTel purchases access services from

Granite to resell to MetTel’s own customers. See Balestraci Decl., ¶¶ 4-5. Facing

the prospect that one of its major retail customers

                                                      MetTel affirmatively

approached Granite and pressed Granite to

             See id., ¶¶ 6-8. The parties exchanged proposals but have not yet

come to terms. Id., ¶ 9.2



2
 Emails exchanged between the parties about MetTel’s
show that even before the statements MetTel complains of here, Granite was
appropriately evaluating
         See Balestraci Decl., ¶¶ 10-11; Balestraci Decl., Exs. A-B (showing that
Mr. Balestraci advised MetTel that


                                         11
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 67 of 134 PageID #: 721




       Second, MetTel asked for Granite’s help in negotiating for



                                                                         Sean

Sullivan, a senior MetTel executive in charge of relationships with carriers, asked

Geoff Cookman, a senior Granite executive with similar responsibilities, about

                                                          . See Cookman Decl., ¶¶

6-8.

                                                                       , Granite did

not pursue MetTel’s proposal. Id., ¶ 9.

       Third, Granite recently received reports that MetTel

                                                                      Pagliazzo

Decl., ¶ 6. That MetTel would



       Id., ¶ 7.



                                           Id., ¶ 8.




3
 Agents are non-employee sales personnel frequently used by telecommunications
providers. Pagliazzo Decl., ¶ 4.
                                     12
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 68 of 134 PageID #: 722




III.   LEGAL STANDARD

       A temporary restraining order may be issued only “when the movant

demonstrates that: [1] it has a colorable claim, [2] faces a likelihood of imminent,

irreparable harm if relief is not granted, and [3] will suffer greater hardships if the

TRO is not granted than the defendants would if the relief were granted.”

CapStack Nashville 3 LLC v. MACC Venture Partners, 2018 WL 3949274, at *3

(Del. Ch. Aug. 16, 2018) (Glasscock, V.C.) (quotations omitted). “Of the three

factors, irreparable harm is the most important; it is the sine qua non for this form

of relief.” IMO Daniel Kloiber Dynasty Trust, 98 A.3d 924, 937 (Del. Ch. 2014).

“Mere apprehension of uncertain damage or insufficient remedy will not support a

finding of irreparable harm.” Alpha Builders, Inc. v. Sullivan, 2004 WL 5383570,

at *5 (Del. Ch. Nov. 5, 2004). “To demonstrate irreparable harm, . . . [t]he alleged

injury must be imminent and genuine, as opposed to speculative.” Aquila, Inc. v.

Quanta Servs., Inc., 805 A.2d 196, 208 (Del. Ch. 2002).

       The standard for granting a TRO is the same regardless of whether the

underlying claims for relief are common law claims or claims under the Delaware

Deceptive Trade Practices Act (“DTPA”). See 6 Del. C. 2633(a) (authorizing

injunctive relief “under the principles of equity and on terms that the court

considers reasonable”).


                                           13
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 69 of 134 PageID #: 723




IV.   METTEL’S MOTION FOR A TRO SHOULD BE DENIED

      A. Preliminary Injunctive Relief Is Unconstitutional And Unavailable
         Here
      MetTel seeks an Order enjoining Granite from “making any statements

about MetTel or its business operations to any current MetTel client.” (Mot. for

TRO at 1.) In short, MetTel seeks a TRO forbidding Granite’s speech activity.

MetTel does not cite a single case holding that this Court may issue such a TRO.

Nor could any such authority exist, because such a TRO would be both

unconstitutional and violate the maxim that a court of equity will not enjoin a libel.

This Court therefore cannot grant the sweeping, unconstitutional, and

unprecedented TRO that MetTel seeks here.

      First, the TRO MetTel is requesting constitutes a prior restraint in violation

of both the First Amendment to the United States Constitution and Article I of the

Delaware Constitution.4 “Temporary restraining orders and permanent

injunctions—i.e., court orders that actually forbid speech activities—are classic

examples of prior restraints.” Alexander v. United States, 509 U.S. 544, 550

(1993); see also Auburn Police Union v. Carpenter, 8 F.3d 886, 903 (1st Cir. 1993)


4
 See Gannett Co. v. State, 571 A.2d 735, 740 n.9 (Del. 1989) (“We have
previously noted that [Article I, Section 5] has the same scope as the federal first
amendment.”); CapStack, 2018 WL 3949274, at *4 (“the Delaware Constitution
appears to explicitly prohibit prior restraints, providing that ‘any citizen may print
on any subject, being responsible for the abuse of that liberty.’”).
                                           14
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 70 of 134 PageID #: 724




(“[A] judicial injunction that prohibits speech prior to a determination that the

speech is unprotected . . . constitutes a prior restraint.”) (citation omitted). “Any

system of prior restraint . . . comes to this Court bearing a heavy burden against its

constitutional validity.” Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546,

558 (1975) (quotation and citation omitted).

      Moreover, at the TRO stage, MetTel seeks a prior restraint on the barest of

records, prior to any adjudication that the speech is seeks to enjoin is unprotected.

As explained in CapStack,

             the Plaintiffs ask me to temporarily enjoin future speech
             based solely on a finding that the Complaint pleads a
             colorable claim for defamation or trade libel.
             Colorability, in the TRO context, requires only that the
             claim not be frivolous; if a plaintiff pleads a non-
             frivolous claim of wrongful conduct and shows a threat
             of resulting imminent irreparable harm, a TRO may
             issue. A finding that the plaintiff’s claim is likely to
             prevail is not required. In my view, to enjoin speech
             upon such a showing would amount to an
             unconstitutional prior restraint.
2018 WL 3942974, at *4 (emphasis in original). Indeed, granting MetTel’s

requested TRO could enjoin speech “that may ultimately prove to be protected.”

See id. (quotation omitted). And because a TRO requires a far lower evidentiary

showing than a final adjudication on the merits, “the danger that the court will get

it wrong and mistakenly restrict protected speech is even greater.” Id. (quotations



                                          15
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 71 of 134 PageID #: 725




omitted). It follows that a TRO imposing prior restraint on speech activities is

constitutionally impermissible and may not issue at all. See id.

      Second, MetTel’s request runs afoul of the “traditional maxim that equity

will not enjoin a libel.” CapStack, 2018 WL 3949274, at *4 (quoting Organovo

Holdings, Inc. v. Dimitrov, 162 A.3d 102, 115 (Del. Ch. 2017) (Laster, V.C.)).

“Traditionally, the reason for the special rule was jurisdictional,” but the rule is

now grounded on additional considerations, primarily “the importance afforded to

the constitutional protections of speech.” Organovo Holdings, 162 A.3d at 115.

“Regardless of the rationale supporting the rule, ‘[t]he upshot is the same: a court

of equity generally cannot issue an injunction in a defamation case.’” CapStack,

2018 WL 3949274, at *4 (quoting Organovo Holdings, 162 A.3d at 119).

      In certain circumstances, a permanent injunction enjoining speech is

permissible, but only after a final adjudication that the speech to be enjoined is

defamatory or otherwise unprotected. See, e.g., Organovo Holdings, 162 A.3d at

124-25; see also Auburn Police Union, 8 F.3d at 903. But that is not what MetTel

seeks here. MetTel would have the Court restrain Granite’s speech, including

forbidding it from making any statements about MetTel to any of MetTel’s

customers, without first determining—or even hearing evidence regarding—what,

exactly, Granite said, the truth of its statements, and whether the statements


                                          16
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 72 of 134 PageID #: 726




constitute opinion or were otherwise privileged. The relief sought is simply not

available.

      In its opening brief, MetTel entirely skips over the fact that its request for a

TRO is constitutionally infirm and asks for relief outside the power of a court of

equity. MetTel does not cite a single case—from Delaware or anywhere else—

holding that a TRO may issue solely to stop allegedly false and defamatory

statements. And MetTel offers no argument that the prior restraint doctrine or the

limitations on equity’s power to enjoin alleged libels do not apply here.

      Rather than engage with the constitutional problems with its request for a

TRO imposing unconstitutional prior restraint, MetTel cherry-picks quotations

from certain factually inapposite cases discussing a non-binding doctrine that

simply does not apply here. In J.C. Pitman & Sons v. Pitman, 47 A.2d 721 (Del.

Ch. 1946), the Court denied a demurrer to a counterclaim seeking to enjoin a

course of conduct that included, as one component, alleged trade libel. The Court

concluded that, notwithstanding that a court of equity cannot enjoin a trade libel, “a

continued course of wrongful action may, ordinarily, be stopped by injunction,

although it includes a trade libel. Intimidating possible customers by baseless

threats to sue, should they deal with the complainant, comes within that rule.” Id.

at 726 (citation omitted). Stated differently, the mere presence of a trade libel

claim does not necessarily deprive the court of the power to enjoin other, separate
                                          17
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 73 of 134 PageID #: 727




acts of alleged unfair competition—such as baseless threats of litigation—that may

be related to the alleged trade libel. See id.; see also Preston Hollow Capital LLC

v. Nuveen LLC, 216 A.3d 1, 5 (Del. Ch. 2019) (Glasscock, V.C.) (holding that,

under Pitman, an injunction is only permissible where plaintiff alleges “other

tortious activity where tradition and constitutional considerations do not require the

findings of a jury”).

      Even were Pitman binding authority,5 the doctrine it applied simply has

nothing to do with MetTel’s allegations here. All of MetTel’s claims are based on

the allegations that Granite made false, misleading, and/or defamatory statements

about MetTel to third parties. (See generally Compl.) In support of its claims for

tortious interference and violations of the DTPA, MetTel alleges no separate acts

other than the alleged false statements to customers. (See generally id.) MetTel

makes no claim that Granite has engaged in unfair competition in any other way,

such as by baselessly threatening litigation against MetTel customers, improperly

using MetTel’s confidential information or trade secrets, employing a former

MetTel employee in violation of a restrictive covenant, or infringing on MetTel’s




5
  Pitman was decided by a vice-chancellor nearly 75 years ago and has never been
formally adopted by the Delaware Supreme Court. Accordingly, this Court is free
to disagree with the analysis in Pitman.
                                         18
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 74 of 134 PageID #: 728




intellectual property rights. The rule applied in Pitman therefore simply does not

apply.6

      Moreover, even if Pitman did apply—and it does not—simply pleading that

alleged false statements also constitute a separate business tort does not transform

Pitman into an all-purpose exception to the constitutional prohibition on prior

restraints. As Vice Chancellor Glasscock recognized in CapStack, such a reading

of the law is impermissible:

             By characterizing a defamation claim as one for trade
             libel (and including in her complaint a separate tort,
             perhaps for intentional infliction of emotional distress), a
             plaintiff could circumvent the well-established
             prohibition on prior restraints. The exception would
             come nigh to swallowing the rule. Such an outcome
             could chill protected speech.

CapStack, 2018 WL 3949274, at *6.

      CapStack is materially indistinguishable from this case. There, the

defendants accused the plaintiffs—their partners in a joint venture—of lying in a


6
  Even if Pitman applied here and could be read as broadly as MetTel implies—
and, as discussed above, neither is true—Pitman still would not warrant granting
MetTel’s requested TRO. First, Pitman was decided at the demurrer—i.e. the
motion to dismiss—stage and awarded no injunctive relief to anyone. 47 A.2d at
726. It does not stand for the proposition that preliminary or interim injunctive
relief against allegedly false statements is constitutional, appropriate, or
warranted. See CapStack, 2018 WL 3949274, at *5. Moreover, recent cases have
limited Pitman to “traditional” claims of “trade libel,” i.e., disparagement of goods,
as opposed to the types of statements alleged here. See, e.g., Preston Hollow, 216
A.3d at 4-5; CapStack, 2018 WL 3949274, at *6.
                                           19
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 75 of 134 PageID #: 729




private placement memorandum and threatened to reveal the alleged lies unless the

plaintiffs withdrew from the venture. Id. at *2. The plaintiffs moved for a TRO

seeking to enjoin their partners’ threatened disclosure of these accusations of lying.

Id. at *3-4. Because the requested TRO sought to enjoin the defendants’ speech—

and only their speech—Vice Chancellor Glasscock held that a TRO would

constitute unconstitutional prior restraint and could not issue. See id. at *3-6.

      The result should be the same here. As in CapStack, MetTel asks that this

Court enjoin Granite’s speech—and only its speech—to MetTel’s customers. A

TRO that does so is unconstitutional prior restraint and cannot be issued. See

CapStack, 2018 WL 3949274, at *6; see also Alexander, 509 U.S. at 550.

      At bottom, MetTel has come to this Court seeking to stop Granite from

saying anything about MetTel to any MetTel customers, speech which is

constitutionally protected and which Granite is privileged to engage in. The

Constitutions of Delaware and the United States do not permit such prior restraint,

so MetTel’s requested TRO must be denied.

      B. MetTel Has Not Shown That It Will Suffer Irreparable Harm
      Even if MetTel sought a constitutionally permissible TRO—and, as shown

above, it does not—MetTel also cannot satisfy the second, and most important,

requirement for obtaining a TRO: irreparable harm. The Motion for a TRO should

also be denied on this separate basis.

                                          20
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 76 of 134 PageID #: 730




      MetTel only alleges that Granite has contacted two customers out of its

entire nationwide customer base, neither of which have altered their relationships

with MetTel in any way as a result of the alleged false statements MetTel

complains of here. (Compl., ¶¶ 19-20, 24.) At most, MetTel speculates that one

unspecified customer “most likely” will move “future” business away from MetTel

as a result of Granite’s alleged false statements, but MetTel alleges such merely

“upon information and belief.” (Id., ¶¶ 26-27.) Such speculation about uncertain

future harm is not enough to warrant a TRO. See, e.g., Alpha Builders, 2004 WL

5383570, at *5 (“Mere apprehension of uncertain damage or insufficient remedy

will not support a finding of irreparable harm.”); Aquila, 805 A.2d at 208 (“To

demonstrate irreparable harm, . . . [t]he alleged injury must be imminent and

genuine, as opposed to speculative.”).

      Nor can MetTel show that it has no adequate remedy at law. “Generally, a

party injured as a result of a tort has a complete and adequate remedy at law in the

form of an action for damages.” Organovo Holdings, 162 A.3d at 114 (quotation

omitted). This case is no exception. MetTel’s musings on the unique nature of the

telecommunications industry notwithstanding, MetTel’s allegations of harm boil

down to (1) lost business and (2) damage to its reputation and goodwill. (See

Compl., ¶¶ 30-31, 33.) To the extent MetTel has lost current and future business,

that harm can be redressed through an award of damages. See Perlman v. Vox
                                         21
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 77 of 134 PageID #: 731




Media, Inc., 2019 WL 2647520, at *6 (Del. Ch. June 27, 2019) (Slights, V.C.)

(“Although Plaintiffs try to dress their allegations of ‘lost business opportunities

and lost investments’ as irreparable harm, those losses, if proven, are readily and

historically compensable by damages.”). And to the extent its reputation has been

harmed, courts routinely quantify reputational harm into monetary damages

awards. See Organovo Holdings, 162 A.3d at 114 n.51 (“Imperfect though it is, an

action for damages is the only hope for vindication or redress the law gives to a

man whose reputation has been falsely dishonored.”) (quoting Milkovich v. Lorain

Journal Co., 497 U.S. 1, 23 (1990)). Calculating such damages is neither

impractical nor impossible. See id. at 114.

      Accordingly, MetTel’s bare-bones allegations simply do not make out the

irreparable harm necessary to issue a TRO. MetTel’s Motion for a TRO should be

denied on this independent basis as well.

      C. The Balance Of Equities Favors Granite
      MetTel is also not entitled to a TRO here because the balance of equities tips

in favor of Granite rather than MetTel. A TRO is separately unwarranted for this

reason too.

      First, as shown above, the requested TRO would act as a prior restraint on

protected speech, which is all the more troubling given the high likelihood that

statements of two sales representatives were non-actionable statements of opinion.

                                          22
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 78 of 134 PageID #: 732




See Section IV.D.2, infra. The requested TRO will also have a chilling effect on

Granite’s ability to compete with MetTel for customers, which it is privileged to

do. See Lipson v. Anesthesia Servs., P.A., 790 A.2d 1261, 1287 (Del. Super. Ct.

2001) (“[T]he Court must be mindful of the privilege enjoyed by competitors in the

same market to compete aggressively for market share”); Regal Home Distribs. v.

Gordon, 66 A.2d 754, 754-55 (Del. Super. Ct. 1949) (“One is privileged purposely

to cause a third person not to enter into or continue a business relation with a

competitor of the actor if (a) the relation concerns a matter involved in the

competition between the actor and the competitor, and (b) the actor does not

employ improper means, and (c) the actor does not intend thereby to create or

continue an illegal restraint of competition, and (d) the actor’s purpose is at least in

part to advance his interest in his competition with the other.”).

      Second, the TRO MetTel seeks is wildly overbroad and would compound

the chilling effect and harm on Granite’s speech and competition rights. MetTel

would have the Court enjoin Granite from making “any statements about MetTel

or its business operations to any current MetTel client.” (Mot. for TRO at 1

(emphasis added).) Granting MetTel’s requested TRO would thus enjoin entirely

truthful speech and legitimate, everyday competitive activities. It would even

constrain Granite if a dissatisfied MetTel customer contacted Granite. Such an

overbroad TRO is impermissible. See, e.g., Aquila, 805 A.2d at 202-203 (“[A]
                                          23
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 79 of 134 PageID #: 733




preliminary injunction is an extraordinary remedy, which will not issue unless it

has been earned and will be denied where the remedy sought is excessive in

relation to, or unnecessary to prevent, the injury threatened.”); Ivanhoe Partners v.

Newmont Mining Corp., 533 A.2d 585, 609 (Del. Ch. 1987) (“[A]n injunctive

remedy should not be disproportionate or excessive in relation to the specific harm

that it is intended to prevent.”).

       Third, MetTel has tools at its disposal to mitigate and even cure any alleged

harm without the need for a court order restraining Granite’s speech and

competition rights. MetTel explains in its own Brief that it is willing to share

confidential information about                         with customers upon

execution of a non-disclosure agreement. (MetTel Br. at 6.) If MetTel’s



                                           The existence of this remedy, and the

relative ease with which MetTel could implement it, weighs heavily against

granting an unwarranted and unconstitutional TRO. See Golden Cycle, LLC v.

Allan, 1998 WL 892631, at *17 (Del. Ch. Dec. 10, 1998) (noting existence of non-

legal remedies and holding “[t]he availability of this self-help strongly suggests

that there is no need for injunctive relief here.”).

       Finally, MetTel comes to the Court with unclean hands. MetTel’s own

evidence shows that it engaged in the same conduct it accuses Granite of engaging
                                           24
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 80 of 134 PageID #: 734




in here. Mr. Economou, a senior MetTel executive, advised Mr. Hanley, the

MetTel salesperson with the high-level contacts at       to use his contacts to

reassure      that MetTel was



                                (Compl. Ex. C.) MetTel’s agenda is clear: while

reassuring       Mr. Hanley was being ordered to sow doubt about Granite’s

                   (See id.) In these circumstances, “where the litigant’s own acts

offend the very sense of equity to which he appeals,” the court should refuse

equitable relief. Nakahara v. NS 1991 Am. Trust, 718 A.2d 518, 522 (Del. Ch.

1998).

      D. MetTel Has Not Pleaded Colorable Claims
      Even if injunctive relief were constitutionally permissible here—and it is

not—and even if MetTel had satisfied the irreparable harm and balance of the

equities elements for issuance of a TRO—and it has not—MetTel would still not

be entitled to a TRO. A TRO will not issue unless the underlying claim is

“colorable.” Sherwood v. Ngon, 2011 WL 6355209, at *6 (Del. Ch. Dec. 20,

2011). Because MetTel cannot make even a colorable showing on its claims, its

Motion for a TRO should be denied.




                                         25
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 81 of 134 PageID #: 735




          1. MetTel’s Tortious Interference And Trade Libel Claims

      MetTel’s Complaint purports to state common law claims for tortious

interference with prospective economic advantage (Count Two), tortious

interference with contractual relations (Count Three), and trade libel (Count Four).7


7
  Granite assumes, solely for purposes of opposing MetTel’s Motion for a TRO,
that Delaware law applies to MetTel’s common law claims. But it is far from clear
that this is the case. Delaware follows the Restatement (Second) to determine
choice-of-law questions, with consideration given to “(1) the place where the
injury occurred; (2) the place where the conduct causing the injury occurred; (3)
the domicile, residence, nationality, place of incorporation and place of business of
the parties; and (4) the place where the relationship, if any, between the parties is
centered.” Eureka Resources, LLC v. Range Resources-Appalachia, LLC, 62 A.3d
1233, 1237 (Del. Super. Ct. 2012). MetTel is headquartered in New York, and
Granite is headquartered in Massachusetts. None of the allegedly false statements
were made either by or to any individuals located in Delaware. The only
conceivable connection to Delaware is that MetTel and Granite are both organized
under Delaware law, a connection that typically does not suffice to apply Delaware
law to business torts. See, e.g., UbiquiTel Inc. v. Sprint Corp., 2005 WL 3533697,
at *4 (Del. Ch. Dec. 14, 2005) (applying Pennsylvania law to claim brought by
Delaware corporation headquartered in Pennsylvania and noting, “the plaintiff’s
principal place of business is the single most important contact for determining the
state of the applicable law as to most issues in situations involving . . . financial [or
economic] injury. . . .”) (quotations omitted, alteration in original). Both New
York and Massachusetts law proscribe prior restraints. See, e.g., Nyer v. Munoz-
Mendoza, 385 Mass. 184, 188, 430 N.E.2d 1214, 1217 (1982) (“[E]ven allegedly
false and defamatory statements are protected from prior injunctive restraint by the
First Amendment and art. 16 of the Massachusetts Declaration of Rights.”);
Rosenberg Diamond Dev. Corp. v. Appel, 290 A.D.2d 239, 239, 735 N.Y.S.2d 528,
529 (1st Dep’t 2002) (“Prior restraints on speech are strongly disfavored. . . . Free
speech is protected from censorship unless shown likely to produce a clear and
present danger of a serious substantive evil that rises far above public
inconvenience, annoyance or unrest. Prior restraints are not permissible, as here,
merely to enjoin the publication of libel.”) (citations omitted).

                                           26
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 82 of 134 PageID #: 736




Even accepting all of MetTel’s well-pleaded allegations as true, these claims are

not even colorable because MetTel does not adequately allege causation or

damages, which are essential elements of each of these claims.8

      In its Complaint, MetTel identifies only two MetTel customers to whom

Granite allegedly made false, misleading, and/or defamatory statements about

MetTel. (Compl. ¶¶ 19, 20, 24.) Based on these two isolated incidents, and

without any evidence, MetTel speculates that it “believes that Granite personnel

have contacted many, if not all, of MetTel’s other current clients, as well as its

prospective clients,” and made similar statements. (Id. ¶ 29 (emphasis added).)

Tellingly, MetTel does not identify even a single customer or prospective customer

it claims to have lost as a result of any Granite statement. As a result, MetTel

8
  DeBonaventura v. Nationwide Mut. Ins. Co., 419 A.2d 942, 947 (Del. Ch. 1980)
(“interference with an existing contract requires (a) an intent to induce a breach (b)
of an existing contract, (c) proximate causation, and (d) damages; a showing of
deliberate interference with a prospective business opportunity requires (a) the
reasonable probability of a business opportunity, (b) the intentional interference by
defendant with that opportunity, (c) proximate causation, and (d) damages, all of
which must be considered in light of a defendant’s privilege to compete or protect
his business interests in a fair and lawful manner”); Incyte Corp. v. Flexus
Biosciences, Inc., 2017 WL 7803923, at *7 (Del. Super. Ct. Nov. 1, 2017) (noting
that no Delaware court has defined the elements of trade libel, but using the
following definition: “Regardless of the label, the publication of a disparaging
statement concerning the business of another is actionable where: (1) the statement
is false; (2) the publisher either intends the publication to cause pecuniary loss or
reasonably should recognize that publication will result in pecuniary loss; (3)
pecuniary loss does in fact result; and (4) the publisher either knows that the
statement is false or acts in reckless disregard of its truth or falsity.”) (quotation
omitted).
                                            27
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 83 of 134 PageID #: 737




cannot point to any actual, concrete damages that have been caused by Granite’s

alleged conduct.

      The closest MetTel comes is alleging that one of its other customers—not

one of the two customers to whom Granite allegedly made false statements—“has

not returned MetTel’s calls and has rejected efforts to set up a meeting with

MetTel since being contacted by Granite.” (Id. ¶ 27.) Such speculation alleges

nothing actionable. This unnamed customer presumably remains a MetTel

customer—and MetTel has not alleged otherwise—so MetTel cannot claim to have

lost that one customer’s business. Nevertheless, MetTel apparently “conclude[s]”

from the customer’s silence that it has lost this customer’s “future” business. (Id.)

This alleged “injury” is purely speculative.

      These allegations are insufficient to state colorable common law claims for

tortious interference and trade libel. As shown above, MetTel “has not identified a

single customer or prospective business relationship or opportunity that [Granite]

interfered with; nor has [MetTel] pled any facts supporting proximate causation or

alleging specific damages.” See Overdrive, Inc. v. Baker & Taylor, Inc., 2011 WL

2448209, at *9 (Del. Ch. June 17, 2011) (dismissing tortious interference claim);

see also See Irgau v. Christiana Care Health Servs., 2008 WL 1724250, at *6

(Del. Super. Ct. Apr. 9, 2008) (holding a tortious interference claim inadequately

pleaded where “the injury is not actual, it is merely speculative.”). Similarly, as to
                                          28
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 84 of 134 PageID #: 738




trade libel, MetTel has not alleged facts sufficient to show that “pecuniary loss

does [or will] in fact result.” Incyte Corp., 2017 WL 7803923, at *7 (addressing

elements of trade libel).

      Finally, as discussed in more detail below with respect to MetTel’s

defamation claim, the various statements MetTel attributes to Granite were either

statements of pure opinion—not fact—or made no representations of fact

whatsoever. See Section IV.D.2, infra. Moreover, to the extent that any of these

statements implied any assertions of fact, MetTel cannot show that any such

assertions were “false.” See id. The requisite elements of improper means and

falsity are therefore also not colorably alleged with respect to MetTel’s tortious

interference and trade libel claims.

          2. MetTel’s Defamation Claim

      As a threshold matter, this Court has no jurisdiction to entertain MetTel’s

defamation claim or award preliminary injunctive relief based on the defamation

claim. As this Court held in Perlman:

             In connection with a claim for defamation, the Court of
             Chancery, in all instances, lacks subject matter
             jurisdiction to adjudicate the questions of whether a
             defendant made a false statement about the plaintiff and
             whether it did so with actual malice. A defendant alleged
             to have committed the tort of defamation is entitled,
             should she wish, to have a jury decide those threshold
             questions. If the jury declares that the defendant is liable
             for defamation, then the plaintiff may seek to enforce that
                                         29
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 85 of 134 PageID #: 739




             declaration of defamation with mandatory injunctive
             relief in Chancery, but only in the event the declaration is
             not enough to prompt the defendant to remove the
             defamatory content from the offending site.

Perlman, 2019 WL 2647520, at *1; accord Preston Hollow Capital LLC, 216 A.3d

at 16 (“[T]his Court is without jurisdiction to determine whether slander has

occurred here.”).

      Even if this Court has jurisdiction over the defamation claim, it is still not

colorably pleaded. “Ordinarily, the elements of defamation are: (1) defamatory

communication; (2) publication; (3) reference to the plaintiff; (4) third party’s

understanding of the communication’s defamatory character; and (5) injury.”

Preston Hollow Capital, 216 A.3d at 4. Leaving aside that MetTel has not

colorably alleged injury or damages for the reasons discussed above, MetTel

cannot make a colorable showing that any of the alleged statements on which its

claims are based are defamatory in the first place.

      First, MetTel alleges that                        received a voice message

from a Granite employee inquiring whether the customer was aware of

                                                      (Compl. ¶ 19 & Ex. A.) But this

statement has no defamatory content—it does not even make a representation of

fact. See Riley v. Moyed, 529 A.2d 248, 251 (Del. 1987) (to determine whether a




                                          30
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 86 of 134 PageID #: 740




statement is actionable as defamation, the court must determine, among other

things, “whether the statement can be objectively verified as true or false”).

      Second, MetTel alleges that         received an email from Granite stating

that its “service provider …

                                                   This is a classic statement of

opinion. (Compl. ¶ 20 & Ex. B.) Nowhere on the face of the challenged statement

is MetTel expressly mentioned and, as explained above, more than one carrier

                                         See Section II.B.1, supra (listing four

carriers who

                  ). Even if the statement could be interpreted as referring to

MetTel, asserting that it is also                       is a subjective and imprecise

assessment. See, e.g., Stevens v. Independent Newspapers, Inc., 1988 WL 25377,

at *4 (Del. Super. Ct. Mar. 10, 1988) (“The word ‘abuse’ is not fact-laden, but

rather reflects the subjective perceptions of the speaker. Indeed, the term ‘abuse’ is

so imprecise that the Delaware Supreme Court has held the phrase ‘abuse of office’

to be an expression of opinion and not a word of art.”). A statement that MetTel

                                                 clearly expresses the author’s

opinion. See, e.g., Doe v. Delaware, Dep’t of Servs. for Children, Youth & Their

Families, Div. of Family Servs., 2016 WL 5416679, at *7 (D. Del. Sept. 27, 2016)

(“The words ‘appear coerced’ indicate that Quinn was describing her belief about
                                          31
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 87 of 134 PageID #: 741




the veracity of the children’s statements”). And a statement that MetTel is

                          is both a subjective assessment and non-actionable

hyperbole. See, e.g., Agar v. Judy, 151 A.3d 456, 486 (Del. Ch. 2017) (“None of

these statements are defamatory. The statement of being ‘forced kicking and

screaming to settle’ is indeed nonsensical, which is also why it would be

understood by a reader as hyperbole and not literal truth.”); Stevens, 1988 WL

25377, at *4.

      Third, MetTel alleges that Granite told an unnamed          employee that

MetTel is                            (Compl. ¶ 24 & Ex. C.) But there is no

evidence of what Mr. Easton or any other Granite employee allegedly said on the

relevant telephone call. Instead, the characterization

            is the summary that an       employee—not the same          employee

who spoke to the unidentified person on the telephone—provided to MetTel. (Id.)

To the extent it is possible to make any assessment of the alleged statement—

which, as is clear from Exhibit C to the Complaint, is paraphrased and, at best for

MetTel, was conveyed secondhand—it is likewise a non-actionable statement of

opinion.

      Moreover, as discussed at length above, MetTel is currently

                                     See Section II.B, supra. Accordingly, to the

extent any of the alleged statements actually implicate any verifiable statements of
                                          32
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 88 of 134 PageID #: 742




fact about MetTel’s                      Granite personnel had every reason to

believe that those statements were factually accurate and could not have acted with

the requisite reckless disregard for the truth. See, e.g., CapStack, 2018 WL

3949274, at *6 (listing elements of defamation).

      Accordingly, MetTel’s defamation claim is not colorable.

         3. MetTel’s Claim Under The Delaware Deceptive Trade Practices Act

      MetTel’s claim under the DTPA fares no better, for the statute does not

apply to conduct taking place entirely outside Delaware which causes no harm

inside Delaware. And even if the statute did apply, MetTel has not alleged the

requisite pattern of conduct necessary to warrant an injunction under its terms.

      First, MetTel has not shown that the DTPA even applies to any of the

conduct alleged in its complaint. “[T]he [DTPA] is not available to litigants who

cannot show any evidence of wrongful conduct or injury taking place in

Delaware.” Ninespots, Inc. v. Jupai Holdings, Ltd., 2018 WL 3626325, at *13 (D.

Del. July 30, 2018) (citing Guidance Endodontics, LLC v. Dentsply Int’l, Inc., 663

F. Supp. 2d 1138 (D.N.M. 2009)). This principle is consistent with the well-

established presumption that “a law is not intended to apply outside the territorial

jurisdiction of the State in which it is enacted.” Singer v. Magnavox Co., 380 A.2d

969, 981 (Del. 1977), overruled on other grounds, Weinberger v. UOP, Inc., 457

A.2d 701 (Del. 1983).
                                         33
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 89 of 134 PageID #: 743




       Here, none of the allegedly false or misleading statements occurred in

Delaware because neither the speakers nor the recipients were located in Delaware.

Nor could MetTel allege that it suffered any harm in Delaware. Instead, MetTel’s

principal place of business is in New York, and “the plaintiff’s principal place of

business is the single most important contact for determining the state of the

applicable law as to most issues in situations involving . . . financial [or economic]

injury. . . .” UbiquiTel Inc. v. Sprint Corp., 2005 WL 3533697, at *4 (Del. Ch.

Dec. 14, 2005) (quotation omitted). It follows that the DTPA simply does not

apply here, and MetTel’s allegations do not state colorable claims under the

statute.

           Second, even if the DTPA did apply, MetTel’s allegations still do not make

out colorable claims. “The DTPA was designed to prevent patterns of deceptive

conduct, not isolated incidents.” EDIX Media Grp., Inc. v. Mahani, 2006 WL

3742595, at *12 (Del. Ch. Dec. 12, 2006) (quotation omitted). As such, “the

failure of a party to be able to state a claim for injunctive relief at the time the suit

is brought is fatal to claims under the Deceptive Trade Practices Act.” State ex rel.

Brady v. Pettinaro Enters., 870 A.2d 513, 537 (Del. Ch. 2005).

       Again, here MetTel only alleges the three isolated statements discussed

above. While MetTel contends that Granite made similar statements to other

MetTel customers, this allegation is purely speculative and based on nothing more
                                            34
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 90 of 134 PageID #: 744




than “information and belief.” (See Compl. ¶¶ 26, 29.) Thus, any purported

“pattern[] of deceptive conduct” is founded solely on surmise and conjecture,

which is insufficient to state a claim under the DTPA. See State ex rel. Brady, 870

A.2d at 536 (“[A] claim for injunctive relief must be supported by the allegation of

facts that create a reasonable apprehension of a future wrong.”) (quotation

omitted). Accordingly, MetTel cannot obtain a TRO based on its DTPA claim.

      Third, because MetTel’s common law tort claims are not colorable for the

reasons discussed above, MetTel also cannot state colorable statutory claims.

“[T]he [DTPA] was not intended to create a new cause of action distinct from the

common law protections designed to secure businesses against the deceptive trade

practices of others.” Grand Ventures, Inc. v. Whaley, 632 A.2d 63, 68 (Del. 1993).

Because MetTel has not alleged colorable common law claims, it has also not

alleged colorable claims under the DTPA, for the DTPA cannot serve as a

substitute where MetTel’s other common law claims fail.

               *                         *                         *

      Simply put, MetTel has come to this Court seeking unconstitutional

emergency relief based on flimsy, speculative allegations. This Court therefore

could not issue MetTel’s requested TRO even if all the standard elements for

issuing a TRO were met, and MetTel has certainly not met those elements here.

MetTel’s Motion for TRO should therefore be denied.
                                         35
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 91 of 134 PageID #: 745




V.    METTEL’S MOTION TO EXPEDITE SHOULD BE DENIED

      MetTel’s claims are so weak, the claimed injury so speculative, and the

requested remedy so drastic that it has not even met the comparatively lower

standard required for expediting these proceedings. MetTel’s Motion to Expedite

should therefore also be denied.

      “[M]otions to expedite are not granted automatically,” rather, plaintiffs must

“earn expedition.” In re Williams Cos., Inc. Stockholder Litig., 2016 WL 197177,

at *2 (Del. Ch. Jan. 13, 2016). “Plaintiffs bear the burden of showing good cause

for expedited proceedings.” In re TriQuint Semiconductor, Inc. Stockholders

Litig., 2014 WL 2700964, at *2 (Del. Ch. June 13, 2014). “To prevail on a motion

to expedite, a plaintiff must demonstrate a sufficiently colorable claim and show a

sufficient possibility of threatened irreparable injury, as would justify imposing on

the defendants and the public the extra (and substantial) costs of an expedited

preliminary injunction proceeding.” Parsons v. Digital River, Inc., 2015 WL

139760, at *1 (Del. Ch. Jan. 12, 2015) (quotation omitted). MetTel has not made

this showing. As discussed above, MetTel’s claims are not colorable, and MetTel

has not shown that it will suffer irreparable harm.

      “The colorable claim prong measures the substantive merits of the dispute

and assures that the claim is worthy of the effort and expense of expedition.”

Opportunity Partners L.P. v. Blackrock N.Y., 2011 WL 1379066, at *2 n.2 (Del.
                                         36
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 92 of 134 PageID #: 746




Ch. Mar. 28, 2011). As shown above, MetTel’s purported claims are not colorable.

As a threshold and gating item, MetTel seeks to expedited proceedings to pursue

preliminary relief—prior restraint of allegedly false statements—that is

unconstitutional and that this Court lacks subject matter jurisdiction to grant. See

Sections IV.A and IV.D.2, supra. Moreover, MetTel fails to allege causation or

damages, because it does not identify even a single customer or prospective

customer it claims to have lost as a result of Granite’s statements. See Section

IV.D.1, supra. MetTel also fails to adequately plead the pattern of conduct

necessary for a claim under the DTPA. See Section IV.D.3, supra. And MetTel’s

defamation and trade libel claims also fail because Granite’s alleged statements

were either statements of pure opinion or made no representations of fact

whatsoever (and, to the extent they did involve implied statements of fact, Granite

had ample reason to believe such statements were true). See Section IV.D.2,

supra.

         As for irreparable harm, MetTel must establish that, absent expedition, it

will suffer “immediate, discernible harm for which there is no adequate remedy at

law.” Sonet v. Plum Creek Timber Co., 1998 WL 749445, at *2 (Del. Ch. Sept. 23,

1998) (quotation omitted). Expedited proceedings should not be granted if “the

injury is speculative or if the injury can be fully compensated after a full trial on

the merits, either by an award of damages or by any other form of final equitable
                                           37
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 93 of 134 PageID #: 747




relief.” Id. at *2 (quotation omitted). As shown above, any future or ongoing

harm to MetTel is purely speculative. See Section IV.B, supra. And the injury

MetTel alleges—lost profits and damage to its reputation and goodwill—can be

fully compensated by an award of damages. See id.

      Expedition is also not warranted here because of the substantial burden it

will impose on Granite and the Court. Even in normal times, it would be difficult

for this case to proceed on an expedited schedule. In addition to ordinary

discovery, adjudication of MetTel’s claims—to the extent such claims have more

substance than the Complaint conveys—will require extensive third-party

discovery. For example, such third-party discovery will include obtaining

documents and live testimony from numerous third-party witnesses located around

the country—both the MetTel customers identified in the Complaint and other

customers MetTel “believes” were contacted by Granite—in order to determine

who Granite spoke with, the circumstances of those communications, the precise

content of Granite’s statements, whether and how MetTel’s customers reacted to

those communications, and any communications those customers received from

MetTel. In addition, the parties will require significant discovery of MetTel’s

         in order to determine the extent and cause of any lost profits, as well as

whether Granite’s alleged statements about MetTel’s                       were

substantially true.
                                         38
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 94 of 134 PageID #: 748




      These are not normal times. The myriad closures and restrictions aimed at

addressing the COVID-19 pandemic, as well as the resulting delays and disruption

for individuals and businesses of all types, are by now all too familiar to the Court.

Given that the evidence and witnesses in this case are spread across the country—

indeed, it is not clear that any of the witnesses are located in Delaware—the

current office closures and travel restrictions will make proceeding on even a

normal schedule challenging. Proceeding on an expedited basis would be

substantially more difficult. Indeed, this Court has denied several recent requests

for expedition, recognizing that the COVID-19 pandemic has made the cost of

expedition even greater than usual. See, e.g., Snow Phipps Grp., LLC v. KCake

Acquisition, Inc., C.A. No. 2020-0282-KSJM (Del. Ch. Apr. 17, 2020); The We

Co. v. Softbank Grp. Corp., C.A. No. 2020-0258-AGB (Del. Ch. Apr. 17, 2020);

Conduent Business Servs., LLC v. Sky View Capital, LLC, C.A. No. 2020-0232-

JTL (Del. Ch. Mar. 30, 2020).

      Given the Complaint’s thin allegations, the speculative nature of the alleged

injury, and the substantially higher costs of proceeding on an expedited basis in

these times, MetTel’s Motion to Expedite is unwarranted. Granite respectfully

submits that this Court should deny the motion and order this matter to proceed in

the ordinary course.


                                          39
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 95 of 134 PageID #: 749




VI.   CONCLUSION

      For all of these reasons, Granite respectfully requests that the Court deny

MetTel’s Motion for a Temporary Restraining Order and Motion to Expedite.


                                      MORRIS, NICHOLS, ARSHT
                                       & TUNNELL LLP

OF COUNSEL:                           /s/ R. Judson Scaggs, Jr.
DONNELLY, CONROY &                    R. Judson Scaggs, Jr. (#2676)
GELHAAR, LLP                          Barnaby Grzaslewicz (#6037)
T. Christopher Donnelly (admitted     A. Gage Whirley (#6707)
pro hac vice )                        MORRIS, NICHOLS, ARSHT &
Joshua N. Ruby (admitted pro hac      TUNNELL LLP
vice)                                 1201 N. Market Street
260 Franklin Street, Suite 1600       Wilmington, DE 19899-1347
Boston, MA 02110                      (302) 658-9200
(617) 720-2880
                                      Words: 9,287
May 28, 2020




                                         40
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 96 of 134 PageID #: 750




                        CERTIFICATE OF SERVICE

            I hereby certify that on June 4, 2020, the foregoing document was

served by File & ServeXpress on the following attorneys of record:

                         Steven L. Caponi
                         Matthew B. Goeller
                         K&L Gates
                         600 N. King St., Suite 901
                         Wilmington, DE 19801



                                         /s/ A. Gage Whirley
                                         A. Gage Whirley (#6707)




                                        3
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 97 of 134 PageID #: 751




                        Exhibit 4
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 98 of 134 PageID #: 752
                                                  EFiled: Jun 08 2020 05:32PM EDT
                                                  Transaction ID 65684065
                                                  Case No. 2020-0380-JRS
    IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 MANHATTAN TELECOMMUNICATIONS
 CORP., D/B/A METROPOLITAN
 TELECOMMUNICATIONS, A/K/A                    C.A. No. 2020-0380-JRS
 METTEL,

               Plaintiff,
                                                PUBLIC VERSION
       v.                                       FILED JUNE 8, 2020

 GRANITE TELECOMMUNICATIONS, LLC,

               Defendant.


     REPLY BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR
  TEMPORARY RESTRAINING ORDER AND MOTION TO EXPEDITE

                                           K&L GATES LLP
                                           Steven L. Caponi (No. 3484)
                                           Matthew B. Goeller (No. 6283)
 Of counsel:                               600 King Street, Suite 901
                                           Wilmington, DE 19801
 Anthony P. La Rocco, Esq.                 Phone: (302) 416-7000
 Dana B. Parker, Esq.                      steve.caponi@klgates.com
 Charles F. Rysavy, Esq.                   matthew.goeller@klgates.com
 K&L Gates LLP
 One Newark Center, Tenth Floor            Counsel for Plaintiff Manhattan
 Newark, NJ 07102                          Telecommunications Corp.
 anthony.larocco@klgates.com
 dana.parker@klgates.com
 charles.rysavy@klgates.com

 Dated: June 1, 2020
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 99 of 134 PageID #: 753




                                       TABLE OF CONTENTS
                                                                                                                Page(s)

I.     INTRODUCTION ........................................................................................... 1

II.    ARGUMENT ................................................................................................... 4
       A.       The relief requested by MetTel is not an unconstitutional prior
                restraint on speech. ................................................................................ 4
       B.       MetTel has sufficiently pled irreparable harm meriting
                injunctive relief.................................................................................... 10

       C.       The balancing of equities strongly favors granting MetTel’s
                requested relief. ................................................................................... 14
       D.       The Complaint asserts colorable claims for relief against
                Granite. ................................................................................................ 17
                1.       Granite’s statements to MetTel’s customers are neither
                         true nor reasonable statements based on known facts. ............. 18

                2.       MetTel’s Complaint states a colorable claim for
                         defamation. ................................................................................ 23

                3.       The Complaint states colorable claims for Tortious
                         Interference and Trade Libel. .................................................... 27
                4.       MetTel has pled a colorable claim for violation of
                         Delaware’s Uniform Deceptive Trade Practices Act............... 28

       E.       These proceedings should be expedited. ............................................. 28
III.   CONCLUSION.............................................................................................. 31
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 100 of 134 PageID #: 754




                                      TABLE OF AUTHORITIES
                                                                                                            Page(s)
 Cases
 Allen v. News Corp.,
    2005 WL 415095 (Del. Ch. Feb. 3, 2005) .......................................................... 18
 Arkema Inc. v. Dow Chem. Co.,
    2010 WL 2334386 (Del. Ch. May 25, 2010)...................................................... 17
 Bancroft Life & Cas. ICC, Ltd. v. Intercontinental Mgmt. Ltd.,
   456 F. App’x 184 (3d Cir. 2012) ........................................................................ 14

 CapStack Nashville 3 LLC v. MACC Venture Partners,
   2018 WL 3949274 (Del. Ch. Aug. 16, 2018) .........................................5, 8, 9, 10
 CBS Corp. v. Nat'l Amusements, Inc.,
   2018 WL 2263385 (Del. Ch. May 17, 2018)...................................................... 11
 Cent. Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of New York,
   447 U.S. 557 (1980) .............................................................................................. 5

 Conduent Business Servs., LLC v. Sky View Capital, LLC,
   C.A. No. 2020-0232- JTL (Del. Ch. Mar. 30, 2020) .......................................... 31

 Conley v. Conley,
   2015 WL 7747431 (Del. Super. Ct. Nov. 19, 2015)........................................... 24
 Cty. of York Employees Ret. Plan v. Merrill Lynch & Co.,
    2008 WL 4824053 (Del. Ch. Oct. 28, 2008) ...................................................... 29

 Eisenberg v. Chicago Milwaukee Corp.,
    537 A.2d 1051 (Del. Ch. 1987) .......................................................................... 10

 Giammargo v. Snapple Beverage Corp.,
    1994 WL 672698 (Del. Ch. Nov. 15, 1994) ....................................................... 29
 Guidance Endodontics, LLC v. Dentsply Int’l, Inc.,
   663 F. Supp. 2d 1138 (D.N.M. 2009) ................................................................. 28

 Horizon Pers. Commc’ns, Inc. v. Sprint Corp.,
   2006 WL 2337592 (Del. Ch. Aug. 4, 2006) ....................................................... 14

                                                          ii
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 101 of 134 PageID #: 755




 J.C. Pitman & Sons, Inc. v. Pitman,
    47 A.2d 721 (Del. Ch. 1946) ................................................................6, 7, 13, 23

 Kanaga v. Gannett Co.,
   687 A.2d 173 (Del. 1996) ..............................................................................25,26

 Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Price,
   1989 WL 108412 (Del.Ch. Sept.13, 1989) ......................................................... 11

 Morton v. Am. Mktg. Indus. Holdings, Inc.,
   1995 WL 1791090 (Del. Ch. Oct. 5, 1995) ........................................................ 18

 Nakahara v. NS 1991 Am. Trust,
   739 A.2d 770 (Del. Ch.1998) ............................................................................. 16

 Ninespots, Inc. v. Jupai Holdings, Ltd.,
    2018 WL 3626325 (D. Del. July 30, 2018) ........................................................ 28

 Organovo Holdings, Inc. v. Dimitrov,
   162 A.3d 102 (Del. Ch. 2017) ..............................................................7, 8, 14, 24
 Perlman v. ox Media, Inc.,
    2019 WL 2647520 (Del. Ch. June 27, 2019)..................................................... 23

 Portnoy v. Cryo-Cell Intern., Inc.,
   940 A.2d 43 (Del. Ch. 2008) .............................................................................. 16
 Preston Hollow Capital LLC v. Nuveen LLC,
    216 A.3d 1 (Del. Ch. 2019) .............................................................................. 5, 7
 Ramunno v. Cawley,
   705 A.2d 1029 (Del. 1998) ...........................................................................26, 27
 Singh v. Envtl. Assocs., Inc.,
    2003 WL 21039115 (Del. Ch. May 21, 2003).................................................... 11

 Smith v. Delaware State Police,
   2014 WL 3360173 (Del. Super. Ct. July 8, 2014) .............................................. 25

 Sunstar Ventures, LLC v. Tigani,
    2009 WL 1231246 (Del. Super. Apr. 30, 2009) ................................................. 26


                                                        iii
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 102 of 134 PageID #: 756




 The We Co. v. Softbank Grp. Corp.,
    C.A. No. 2020-0258-AGB (Del. Ch. Apr. 17, 2020) ......................................... 31

 Virginia State Bd. of Pharmacy v. Virginia Citizens Consumer
    Council, Inc.,
    425 U.S. 748 (1976) .............................................................................................. 5

 Statutes
 6 Del. C. § 2531 et seq. ........................................................................5, 7, 13, 14, 27




                                                           iv
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 103 of 134 PageID #: 757




 I.      INTRODUCTION

         Defendant Granite Telecommunications, LLC (“Granite”) has removed all

 reasonable doubt that it is using the COVID-19 crisis as the backdrop for its

 coordinated campaign to malign the services and reputation of Plaintiff Manhattan

 Telecommunications Corp. (“MetTel”), by telling MetTel’s customers that

                                 The only questions for this Court to decide on these

 Motions, therefore, are whether Granite’s actions are somehow excusable and, if not,

 whether emergent relief is appropriate to prevent MetTel from further irreparable

 harm.

         What is most telling about Granite’s answering papers is not what they say,

 but what they do not say. The factual allegations in MetTel’s Complaint could be

 easily refuted if they were not true. For example, if Granite were not in the midst of

 a coordinated campaign to convince MetTel’s customers that it was

                                            Granite’s opposition undoubtedly would

 have included affidavits from Granite personnel attesting to that fact. Similarly, if

 Granite had not made the same false and misleading statements to more customers

 than the handful MetTel has been able to identify, Granite would have offered

 evidence refuting the allegation. Or if “what was going on” with MetTel that Granite

 “would like to bring to the attention” of customers was not the same false and

 misleading information, or if Granite was not attempting to take advantage of the
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 104 of 134 PageID #: 758
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 105 of 134 PageID #: 759




                            This makes the unfounded claim much more believable

 than it might otherwise be. And Granite is telling this to customers in the healthcare

 and elder care fields, among others, for whom

                                                              Especially under these

 circumstances, customers cannot                                                  Like

 people in a crowded theater, they do not have the time or even the ability to

 investigate, weigh the evidence, and then make a rational decision on what to do

 after someone yells “Fire!” Granite is falsely maligning MetTel’s services under

 circumstances most likely to achieve its goals, specifically to cause customers to

 terminate their business relationship with MetTel and replace it with Granite

 services, and must be enjoined from doing so.

       Second, Granite seeks to impose a burden on MetTel that the law does not

 require—to prove the scope of the harm Granite has inflicted before being entitled

 to injunctive relief. Many customers and potential customers will assume Granite’s

 misinformation is true under the current circumstances. This in turn will cause some

 unknowable portion of them to leave MetTel, or choose not to renew their contracts

 with MetTel, or not even to consider MetTel for telecommunications services,

 without MetTel ever knowing why. The appropriate remedy is not simply to allow

 the campaign to run its course and then attempt to quantify the harm; the appropriate

 remedy is to stop Granite now from spreading its misinformation any further.

                                           3
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 106 of 134 PageID #: 760




       Finally, Granite makes an unsuccessful attempt to explain away its statements

 as true, or as based on a reasonable factual foundation, or as mere opinion. None of

 the evidence Granite has assembled supports these arguments.



 In fact, some of it shows the exact opposite. A sophisticated competitor like Granite

 could not misinterpret this evidence as

                    Granite’s post hoc justifications are so thin as to be transparent.

       Granite has taken its best shot at explaining why MetTel is not entitled to the

 expedited relief it seeks and so obviously needs, and Granite has failed.

 II.   ARGUMENT
       A.     The relief requested by MetTel is not an unconstitutional
              prior restraint on speech.
       Focusing exclusively on MetTel’s first request for relief, Granite repeatedly

 argues that “the requested TRO would act as a prior restraint on protected speech.”

 See, e.g., Ans. Br. at 22, 23. But Granite fails to address MetTel’s second request1

 for relief, that Granite be “enjoined from making any false or misleading statements

 about MetTel or its business operations.” In its attempt to draw attention away from

 this request, Granite incorrectly argues that “MetTel revealingly does not seek a


 1
    MetTel’s first request for relief was broader than the second, but requested only
 temporary relief to align with expedited discovery while MetTel assesses the extent
 of Granite’s campaign, the nature of the statements, and the identity of the
 individuals spreading these false statements.
                                           4
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 107 of 134 PageID #: 761




 TRO limiting Granite from making certain specific statements about MetTel.” Ans.

 Br. at 1. But the second request for relief does exactly that.

       Granite similarly raises the specter of a TRO that “could enjoin speech ‘that

 may ultimately prove to be protected.’” Ans. Br. at 15 (quoting CapStack Nashville

 3 LLC v. MACC Venture Partners, 2018 WL 3949274, at *4 (Del. Ch. Aug. 16,

 2018)).   But “false or misleading statements about MetTel or its business

 operations,” which MetTel seeks to enjoin in its second request for relief, are not

 protected speech, and will never “ultimately be proved to be protected.” Simply put,

 there is no First Amendment protection for making demonstrably false statements

 that malign a competitor’s services and reputation. See Cent. Hudson Gas & Elec.

 Corp. v. Pub. Serv. Comm’n of New York, 447 U.S. 557, 563 (1980) (there can be

 no constitutional objection to the suppression of deceptive commercial messages);

 Virginia State Bd. of Pharmacy v. Virginia Citizens Consumer Council, Inc., 425

 U.S. 748, 771 (1976) (the states, not the Constitution, determine whether commercial

 speech which is false, deceptive, or misleading is permissible); 6 Del. C. § 2532.

       Granite also argues that the relief requested is an unconstitutional restraint on

 free speech because it violates the traditional maxim that “equity does not enjoin a

 libel.” Ans. Br. at 16–20. To be sure, this Court has long recognized that “equity

 lacks jurisdiction over a request to enjoin common-law defamation.” Preston

 Hollow Capital LLC v. Nuveen LLC, 216 A.3d 1, 5 (Del. Ch. 2019). But the analysis

                                           5
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 108 of 134 PageID #: 762




 does not end there, and Granite’s mere recitation of the traditional maxim ignores

 the full extent of MetTel’s claims and the irreparable harm caused by Granite.

       This Court is not precluded from ordering injunctive relief where, as here, it

 is necessary to enjoin Granite from continuing to (1) commit trade libel by making

 false statements about MetTel’s services to its customers, and (2) tortiously interfere

 with MetTel’s customer relationships. The reasoning behind the so-called “trade-

 libel exception” to the traditional maxim is set forth in J.C. Pitman & Sons, Inc. v.

 Pitman, 47 A.2d 721 (Del. Ch. 1946). Pitman involved two competing companies,

 Pitman & Sons, Inc. and Pitman Manufacturing Co., both of which manufactured

 and sold the same type of product. Pitman & Sons claimed Pitman Manufacturing

 was expropriating its trade name, and sent a letter to the latter’s customers accusing

 Pitman Manufacturing of “start[ing] a campaign to confuse and deceive the trade.”

 Id. at 723. Pitman & Sons warned its customers “not to deal with this new

 corporation until its rights to manufacture and your right to buy or sell this

 questionable product is decided upon by the courts.”            Id. at 724.    Pitman

 Manufacturing brought a counterclaim alleging that the statements were defamatory

 and sought a preliminary injunction prohibiting further publication of the letters.

       As the Court explained in Pitman, although American courts have

 traditionally “refused to enjoin mere trade libels, . . . [where] a court of equity has

 jurisdiction on some other ground, the American courts will also usually enjoin the

                                           6
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 109 of 134 PageID #: 763




 continued publication of a trade libel incident thereto. That is true when the libel is

 accompanied by some act of unfair business competition, if irreparable damage is

 imminent ....” Id. at 726. Thus, the Court in Pitman held: “The necessary conclusion

 therefore is that a continued course of wrongful action may, ordinarily, be stopped

 by injunction, although it includes a trade libel.” Id. at 726.

       Despite the obvious parallels between the facts in Pitman and the current

 dispute, Granite argues that Pitman has no application or relevance to MetTel’s

 claims. Ans. Br. at 18. Granite is wrong. As this Court has explained:

       [Where] a separate tort . . . is alleged where relief at law is insufficient,
       and where the equitable remedy sought is, incidentally, an injunction of
       a “trade libel”—that is, a libelous statement to consumers that falsely
       disparages a plaintiff's goods or services . . . the matter is within this
       Court’s jurisdiction, because the underlying behavior being examined
       without a jury is not mere speech, but involves other tortious activity
       where tradition and constitutional considerations do not require the
       findings of a jury.
 Preston Hollow Capital LLC, 216 A.3d at 5. Here, MetTel is not asserting only a

 claim for defamation, or attendant torts based only on defamatory speech. MetTel

 has asserted independent claims for trade libel, tortious interference, and violations

 of Delaware’s Deceptive Trade Practices Act. “[I]njunctive relief is a common and

 non-controversial remedy for tortious interference with prospective economic

 advantage.” Organovo Holdings, Inc. v. Dimitrov, 162 A.3d 102, 122 (Del. Ch.

 2017). See also 6 Del. C. § 2533(a). Similarly, “a person likely to be damaged by

 a deceptive trade practice of another may be granted an injunction against it under
                                         7
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 110 of 134 PageID #: 764




 the principles of equity and on terms that the court considers reasonable.” Organovo,

 162 A.3d at 122.

       Granite is actively orchestrating a campaign to disrupt MetTel’s operations

 and interfere with its existing and potential customer relations. These malicious

 efforts are precisely the kinds of bad acts this Court is empowered to enjoin, even

 though they include speech. CapStack Nashville 3 LLC, 2018 WL 3949274, at *6

 (courts “are receptive to the idea that such malicious business falsehoods were

 subject to injunctive restraint, particularly when the statements invoked another tort

 doctrine as well.”).

       Granite attempts to avoid this point by arguing incorrectly, in cursory fashion

 in a footnote, that MetTel is not asserting a “traditional” trade libel claim. Ans. Br.

 at 19 n. 6. A traditional “trade libel” claim involves the disparagement of a

 business’s goods or services. CapStack Nashville 3 LLC, 2018 WL 3949274, at *6.

 Here, Granite’s disparaging statements have damaged, and will continue to damage,

 MetTel’s services. Granite is not merely making false statements about MetTel’s

 business reputation generally. It is targeting its malicious falsehoods at MetTel’s

                                                                                MetTel

 provides customized, integrated and managed telecommunications solutions,

 including voice, data, wireless, and cloud solutions, for its customers.



                                           8
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 111 of 134 PageID #: 765




       Finally,   Granite    incorrectly    argues     that   CapStack      is   materially

 indistinguishable from this case. Ans. Br. at 19. In CapStack, the Court held that

 injunctive relief would be an unconstitutional restraint because plaintiffs had pled

 only a thin cause of action for “defamation and/or trade libel” insufficient to

 overcome the traditional maxim and invoke the court’s equitable powers. CapStack

 Nashville 3 LLC, 2018 WL 3949274, at *5–6. The court concluded that plaintiffs’

 claim was more accurately characterized as a claim for defamation seeking both

 injunctive relief and monetary damages. Id. at *5.

       To plead a traditional “trade libel” claim, the plaintiff in CapStack should have

 pled that the defendant has disparaged not only plaintiff’s general business

 reputation, but plaintiff’s specific goods or services as well:

       [T]he Plaintiffs’ trade-libel claim is not of the traditional variety; it does
       not involve disparagement of goods. Instead, the Plaintiffs allege that
       the Defendants have falsely accused Blatt of lying in an offering
       memorandum, thereby harming the Plaintiffs’ pecuniary interests. In
       my view, these allegations are insufficient to overcome the
       longstanding rule forbidding pretrial injunctions against speech.


                                             9
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 112 of 134 PageID #: 766




 Id. at *6. Without a valid trade libel claim, the Court was left with a garden-variety

 defamation claim in which plaintiffs were seeking to enjoin speech. Id. at *4.

 Injunctive relief, therefore, was not appropriate.

       Here, MetTel has adequately pled an independent claim for trade libel. As

 explained above and in the Complaint, Granite has actively disparaged



         It is doing so in a way that tortiously interferes with MetTel’s existing and

 prospective business relationships. MetTel’s trade libel claim also does not seek

 monetary damages, as plaintiffs’ claim sought in CapStack.

       Injunctive relief is appropriate here.     The irreparable harm to MetTel’s

 reputation and business will continue if Granite is not ordered to terminate its

 campaign immediately.

       B.     MetTel has sufficiently pled irreparable harm meriting
              injunctive relief.

       Granite repeatedly argues that MetTel has failed to demonstrate that it has

 suffered damages or irreparable harm. Ans. Br. at 20–22. But MetTel is not required

 to prove that it has already suffered specific and actual irreparable harm to support

 its request for injunctive relief. Rather, it must show only “a reasonable likelihood

 of irreparable harm if injunctive relief is not granted.”     Eisenberg v. Chicago

 Milwaukee Corp., 537 A.2d 1051, 1055–56 (Del. Ch. 1987). See also CapStack


                                           10
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 113 of 134 PageID #: 767




 Nashville 3 LLC, 2018 WL 3949274, at *3 (plaintiff must demonstrate “that

 irreparable harm will likely result absent a TRO.”) (emphasis added). If a plaintiff

 pleads a non-frivolous claim of wrongful conduct and shows a threat of resulting

 imminent irreparable harm, a TRO may issue. CBS Corp. v. Nat’l Amusements, Inc.,

 2018 WL 2263385, at *3 (Del. Ch. May 17, 2018).

       MetTel is also not required to prove actual damages in order to obtain

 injunctive relief. See Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Price, 1989

 WL 108412, at *2–4 (Del.Ch. Sept.13, 1989) (irreparable harm shown even though

 damages resulting from solicitation of plaintiff's customers were incalculable,

 because one cannot know how customers would have behaved in the absence of

 defendant's solicitation); Singh v. Envtl. Assocs., Inc., 2003 WL 21039115, at *9

 (Del. Ch. May 21, 2003) (monetary value of lost customers recruited by former

 employer was impossible to calculate and constituted irreparable harm in context of

 a request for injunctive relief).

       MetTel has pled facts that demonstrate a probability of irreparable harm in the

 absence of a TRO. As explained throughout the Complaint, MetTel has irrefutable

 evidence that Granite personnel have spread false and misleading rumors



                              MetTel has further alleged how these statements damage

 current and potential customers’ trust in MetTel’s services and its business,

                                          11
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 114 of 134 PageID #: 768
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 115 of 134 PageID #: 769




 well beyond proof of “mere apprehension of uncertain damage” and “speculative”

 fear of irreparable harm. Ans. Br. at 13 (citations omitted). They demonstrate that

 irreparable harm to MetTel’s services, business, and reputation are probable and

 imminent.

       Perhaps just as convincing as the facts pled by MetTel is that Granite’s

 answering papers include no evidence refuting any of those facts. Nor has it

 submitted affidavits refuting MetTel’s repeated assertion that Granite is in the midst

 of a coordinated campaign to convince MetTel’s customers and potential customers

                                                                               MetTel

 believes that discovery will prove definitively that Granite has not refuted these

 allegations because it cannot—because they are true.

       Granite is correct that, under some circumstances, monetary damages may be

 sufficient to compensate a plaintiff for reputational harm due to a defendant’s

 defamatory statements. Ans. Br. at 22. That does not mean, however, that equitable

 relief is foreclosed whenever a plaintiff has suffered harm to its reputation. Equity

 may intervene in those cases, such as here, where restraint becomes essential to the

 preservation of a business or other property interests threatened by other tortious

 acts. Pitman, 47 A.2d at 724–25.

       As shown in MetTel’s moving brief and discussed further infra, this

 misconduct constitutes defamation, trade libel, tortious interference, and violations

                                          13
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 116 of 134 PageID #: 770




 of Delaware’s Deceptive Trade Practices Act, harming MetTel’s services, business,

 and reputation, which cannot be remedied by monetary damages alone.                See

 Organovo Holdings, Inc., 162 A.3d at 122 (“Courts have recognized that a request

 for equitable remedies for tortious interference with prospective economic

 advantage can provide the requisite basis for equitable jurisdiction that can justify a

 related injunction against future speech.”); see also Bancroft Life & Cas. ICC, Ltd.

 v. Intercontinental Mgmt. Ltd., 456 F. App’x 184, 190 (3d Cir. 2012) (injunction

 prohibiting tortious interference appropriate); Horizon Pers. Commc’ns, Inc. v.

 Sprint Corp., 2006 WL 2337592, at *24 (Del. Ch. Aug. 4, 2006) (“The loss of control

 of reputation, loss of trade, and loss of goodwill constitute irreparable injury.”); 6

 Del. C. § 2533(a) (“A person likely to be damaged by a deceptive trade practice of

 another may be granted an injunction against it under the principles of equity and on

 terms that the court considers reasonable.”).

       Granite’s trade libel, tortious interference, and violations of Delaware’s

 Deceptive Trade Practices Act are causing, and will continue to cause, irreparable

 harm to MetTel’s services, reputation, and business operations if a TRO is not

 issued.

       C.     The balancing of equities strongly favors granting MetTel’s
              requested relief.
       Granite’s primary argument that the balancing of equities favors denying

 MetTel’s application for a TRO is that injunctive relief would act as an
                                   14
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 117 of 134 PageID #: 771




 unconstitutional prior restraint on free speech. As discussed above, that argument

 fails on several grounds.

       Granite’s argument that the requested relief is grossly overbroad also fails in

 the face of MetTel’s second, more narrowly tailored request that Granite be

 “enjoined from making any false or misleading statements about MetTel or its

 business operations.”

       Granite also argues that “MetTel has tools at its disposal to mitigate and even

 cure any alleged harm without the need for a court order restraining Granite’s speech

 and competition rights.” Ans. Br. at 24. More easily said than done. It is far from

 likely that MetTel would be able to convince every concerned and lost customer and

 prospect that

                                                        More importantly, however,

 MetTel cannot use the “tools at its disposal” unless it knows the identity of the

 customers to which Granite made these misrepresentations.          Granite has thus

 provided a strong argument in favor of expedited discovery so MetTel can determine

 the scope of its campaign of misinformation.

       But even knowing every existing and potential customer to whom Granite

 made these false and misleading statements, and even with all the “tools at its

 disposal,” MetTel could never entirely undo the damage to its services and business

 reputation. As stated in the Complaint, once that seed has been planted, the client

                                          15
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 118 of 134 PageID #: 772




 will undertake a critical look at a provider with which it had been perfectly happy.

 There is simply no way MetTel will ever know how far the wind carried Granite’s

 vicious fabrication beyond its immediate recipients, or to assure it can adequately

 comfort recipients who are already distracted by the exigencies of the pandemic

 crisis that Granite is exploiting. The only way to secure any level of control over

 the deceit is by prohibiting Granite from spreading it further.

       Finally, Granite claims that MetTel comes to this Court with “unclean hands”

 because MetTel’s Chief Operating Officer, Andoni Economou, “ordered” a MetTel

 Senior Vice President, Tim Hanley, to

                                                         Ans. Br. at 7, 25–26. This is

 untrue.

       Unclean hands “is a doctrine designed to protect the integrity of a court of

 equity, not a weapon to be wielded by parties seeking to excuse their own inequitable

 behavior by pointing out a trifling instance of impropriety by their counterpart.”

 Portnoy v. Cryo-Cell Intern., Inc., 940 A.2d 43, 81 (Del. Ch. 2008). The doctrine of

 unclean hands bars the claim of a plaintiff in equity when the plaintiff has engaged

 in “reprehensible conduct” that bears a direct, immediate and necessary relation to

 the matter in controversy before the court. Nakahara v. NS 1991 Am. Trust, 739

 A.2d 770, 791–92 (Del. Ch. 1998).



                                          16
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 119 of 134 PageID #: 773




       Here, there is no evidence of any wrongdoing by MetTel, let alone the kind of

 reprehensible conduct necessary to warrant a finding of unclean hands. A review of

 the source of this accusation—a statement in an email exchange found at Exhibit C

 to the Complaint—shows that the “clear implication” Granite draws from the

 statement is anything but. The exact quote is as follows:




                                                           This was not Mr. Economou

 “ordering” or “directing” Mr. Hanley to spread the rumor that

                                    Mr. Economou was merely recounting something

 he had heard indicating that it is Granite, and not MetTel, that

 Mr. Economou did not intend that statement as an order or directive to Mr. Hanley,

 and Mr. Hanley did not understand it that way. See Declarations of A. Economou

 and T. Hanley. Accordingly, Mr. Hanley did not pass the information along to this,

 or any other, customer. See T. Hanley Decl.

       The balance of equities clearly favors entry of a TRO enjoining Granite’s

 tortious conduct.

       D.     The Complaint asserts colorable claims for relief against
              Granite.
       MetTel’s Complaint and moving brief show that it easily clears the relatively

 low bar of asserting at least one colorable claim. Arkema Inc. v. Dow Chem. Co.,
                                          17
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 120 of 134 PageID #: 774




 2010 WL 2334386, at *3 (Del. Ch. May 25, 2010) (citation omitted); Allen v. News

 Corp., 2005 WL 415095, at *1 (Del. Ch. Feb. 3, 2005) (plaintiffs seeking expedited

 proceedings need only show that their claims are “sufficiently colorable” and that

 “there is the possibility of a threatened irreparable injury.”); Morton v. Am. Mktg.

 Indus. Holdings, Inc., 1995 WL 1791090, at *2 (Del. Ch. Oct. 5, 1995) (court

 determining whether plaintiff merits expedited proceedings does not judge the merits

 of the case or “even the legal sufficiency of the pleadings.”).

              1.     Granite’s statements to MetTel’s customers are
                     neither true nor reasonable statements based on
                     known facts.
       Cutting across all of Granite’s arguments that MetTel has not pled even one

 colorable claim is its assertion that the statements its personnel made about MetTel’s

                                                                   Ans. Br. at 3. See

 also Ans. Br. at 8–12, 32–33, 37. But they are untrue, and a review of Granite’s

 exhibits shows that it did not have a single fact that provided a reasonable basis for

 the statements.

       Granite points first to evidence that a handful of other telecom companies are

                      Ans. Br. at 9. But the existence of other competitors known to

 be




                                           18
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 121 of 134 PageID #: 775
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 122 of 134 PageID #: 776




                                                          A sophisticated business

 entity like Granite understands this.

       Not only do these documents not support Mr. Easton’s statement that MetTel

 is                                                   there is no indication that he

 was even aware of these documents or based his statement in any way on them.

       Granite next claims that MetTel recently

                                               Ans. Br. at 11. But the Declaration

 of Mr. Balestraci and the emails attached thereto as exhibits show nothing of the

 kind. They show that MetTel

                                                                                 To

 quote the exact language used by MetTel in that email:




                                         20
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 123 of 134 PageID #: 777




 Balestraci Cert. Ex. A (April 14, 2020 email from Salame (MetTel) to Balestraci

 (Granite)). Nothing in this email supports Granite’s assertion that



 And true to form, Granite indicated it had no interest in helping out its own

 customers who are hurting during the current crisis. See Balestraci Ex. B, April 28,

 2020, email from Sullivan (MetTel) to Ballestraci (Granite) (“Knowing Rand’s

 unlikely desire to offer anything (i.e.; ‘why would I want to help them?’), I cannot

 think of anything else that would provide immediate benefit that customers are

 looking for.”).4

       Granite also points to the Declaration of its Director of Carrier Relations,

 Geoff Cookman. But that evidence likewise does not support Granite’s assertion

 that the statements made about MetTel’s                             were true. Mr.

 Cookman recounts only that Mr. Sullivan of MetTel inquired whether Granite would

 be willing to

                        Cookman Decl., ¶ 7.


 4
  Despite the fact that nothing in MetTel’s inquiry indicated that it was looking for
                                                         Mr. Ballestraci offered this
 decidedly unhelpful yet perplexing response:


                                              Balestraci Ex. B, April 28, 2020, email
 from Ballestraci to Sullivan.

                                         21
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 124 of 134 PageID #: 778




                    Id. at ¶ 8 (emphasis added). Unless Mr. Sullivan believed that

 Granite was



         Moreover, these emails were generated after Granite began its campaign, as

 there is no indication that Mr. Easton based his statements on either the information

 recorded in the Ballestraci Declaration and exhibits, or in the Cookman Declaration.

 Nor is there any indication that information was even shared with him. That

 evidence, therefore, does not show that Mr. Easton’s statements about MetTel’s

                were true, or even that they provided him with a reasonable basis to

 make those statements.

         Finally, Granite attaches the Declaration of its Vice President of Channel

 Sales, Charles Pagliazzo, who recounts that some unidentified MetTel sales agent in

 an undated conversation informed him that MetTel



                                 Irrespective of whether Mr. Pagliazzo was actually

 given this information by an unidentified sales agent, it is not true. A. Economou

 Decl.




                                          22
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 125 of 134 PageID #: 779




       Granite has provided no evidence that it has a reasonable basis to believe that

 the misrepresentations it is spreading                                               As

 such, those misrepresentations form a valid basis for MetTel’s claims in this lawsuit.

              2.     MetTel’s Complaint states a colorable claim for
                     defamation.
       Granite incorrectly argues that this Court does not have jurisdiction to

 adjudicate MetTel’s defamation claim because whether a defendant made a false

 statement and whether it did so with actual malice is a jury issue in the first instance.

 Ans. Br. at 28–30 (citing Perlman v. Vox Media, Inc., 2019 WL 2647520, at *1 (Del.

 Ch. June 27, 2019)).

       Notwithstanding its findings in Perlman, this Court will issue injunctive relief

 for defamation claims if the defamation furthered another claim that independently

 warranted injunctive relief. See, e.g., Pitman, 47 A.2d at 725 (“When, however, a

 court of equity has jurisdiction on some grounds, the American courts will also

 usually enjoin the continued publication of a trade libel incident thereto. That is true

 when the libel is accompanied by some act of unfair business competition, if

 irreparable damage is imminent.”). As described above, in Pitman, the defendant

 sought a preliminary injunction prohibiting further publication of defamatory letters

 by the plaintiff.    The court issued the requested injunction, concluding that

 “intimidating possible customers . . . should they deal with the complainant, comes

 within the necessary conclusion . . . that a continued course of wrongful action may
                                            23
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 126 of 134 PageID #: 780




 ordinarily be stopped by injunction, although it includes a trade libel.” Id. at 726

 (internal quotation marks omitted). Granite’s efforts




             fall into the same category.

       Similarly, in Organovo Holdings, the Court noted: “Courts have recognized

 that a request for equitable remedies for tortious interference with prospective

 economic advantage can provide the requisite basis for equitable jurisdiction that

 can justify a related injunction against future speech.” Organovo Holding, 162 A.3d

 at 122. MetTel brings such a claim against Granite, and correctly alleges that there

 is no adequate remedy at law. See Compl., Count II.

       Granite next argues that the challenged statements were not defamatory. Ans.

 Br. at 30–33. But MetTel has already shown that Granite’s statements were untrue,

 had no valid factual basis, and were motivated by a malicious intent to drive

 customers away from MetTel’s services and toward Granite’s services.

       Granite likewise gets no traction from the argument that a customer’s report

 that a Granite employee (presumably Mr. Easton) told them that MetTel was

                  s not actionable defamation because it is a paraphrase. Ans. Br. at

 32. Delaware law only requires a plaintiff to allege “the substance of the defamatory

 statements,” not the exact words used. See, e.g., Conley v. Conley, 2015 WL

                                            24
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 127 of 134 PageID #: 781




 7747431, at *1 (Del. Super. Ct. Nov. 19, 2015) (“At a minimum, the plaintiff, in a

 defamation suit must identify the substance of the defamatory statements and

 whether they were actually published.”); Smith v. Delaware State Police, 2014 WL

 3360173, at *7 (Del. Super. Ct. July 8, 2014) (same). MetTel’s allegation provides

 the substance of the defamatory statement, identifies when the conversation took

 place, and the two entities involved.

       Mr. Easton declares that he has no memory of ever saying that MetTel

                                             Easton Decl., ¶ 7. Significantly, he does

 not say that he never made the statement, only that he does not recall making the

 statement. He also does not deny that he made the customer call recounted in the

 email, and he does not deny that he told the customer something that it could have

 reasonably understood to mean that MetTel                                Accordingly,

 even if                                   is a paraphrase of what was communicated

 to the customer by Granite, it still forms the basis for a valid defamation claim.

       Finally, the statements at issue are not pure opinions, as Granite suggests.

 Ans. Br. at 31–32.     While expressions of pure opinion are not actionable as

 defamatory, this “does not provide a ‘wholesale defamation exemption for anything

 that might be labeled opinion.’” Kanaga v. Gannett Co., 687 A.2d 173, 177 (Del.

 1996) (quoting Milkovich v. Lorain Journal Co., 497 U.S. 1, 18 (1990)). “A

 statement is not a protected opinion simply because it contains ‘colorful language,

                                           25
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 128 of 134 PageID #: 782




 catchy phrases or hyperbole.’” Ramunno v. Cawley, 705 A.2d 1029, 1038 n.34 (Del.

 1998) (citation omitted).

       Moreover, when an opinion is accompanied by “‘the facts upon which [the

 declarant] bases his opinion, and those facts are either incorrect or incomplete, or

 [the declarant’s] assessment of them is erroneous, the statement may still imply a

 false assertion of fact. Simply couching such statements in terms of opinion does

 not dispel these implications.’” Kanaga, 687 A.2d at 177–78 (quoting Milkovich,

 497 U.S. at 17) (emphasis added). Thus, a “speaker may not insulate himself or

 herself from liability simply by phrasing defamatory statements as opinions where

 an imbedded defamatory fact may be inferred.” Ramunno, 705 A.2d at 1036.

 Whether a statement implies a false assertion of fact is examined from “the entire

 context of the published statements, considered from the viewpoint of the average

 reader.” Sunstar Ventures, LLC v. Tigani, 2009 WL 1231246, at *7 (Del. Super.

 Apr. 30, 2009) (quoting Kanaga, 687 A.2d at 179).

       Here, at no point did Mr. Easton employ phrases like “I believe” or “in my

 opinion,” which, although insufficient to prove opinion by themselves, may indicate

 to the hearer that the declarant is stating his personal opinion. Rather, the email

 contains declarative statements relaying information




                                         26
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 129 of 134 PageID #: 783




 Compl. ¶ 20. Based on the plain language alone, the average reader would not and

 could not conclude that any of these statements are Easton’s “opinions.”

       Moreover, these statements also imply that Easton and Granite have access to

                                                             See Ramunno, 705 A.2d

 at 1036 (statement defamatory where factual basis for statement is not disclosed by

 declarant). Indeed, the customer here was left to speculate as to the facts upon which

 the statements were made.        Granite knows that a customer receiving such

 information during the current crisis is even more likely to assume it is based on

 facts and believe it,

          That alone makes these statements defamatory.

               3.    The Complaint states colorable claims for Tortious
                     Interference and Trade Libel.
       As shown in MetTel’s moving brief, the Complaint states colorable claims for

 Tortious Interference and Trade Libel. Opening Br. 12–15. Granite’s arguments

 against this proposition—that there is evince of only two impacted customers, that

 allegations that the campaign extended far beyond these two customers are pure

 speculation, and that the statements at issue are non-actionable opinions (Ans. Br. at

 7–8, 21, 28)—have been addressed and refuted above.




                                          27
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 130 of 134 PageID #: 784




              4.    MetTel has pled a colorable claim for violation of
                    Delaware’s Uniform Deceptive Trade Practices Act.
       Granite incorrectly asserts that: “[T]he [DTPA] is not available to litigants

 who cannot show any evidence of wrongful conduct or injury taking place in

 Delaware.” Ans. Br. at 33 (quoting Ninespots, Inc. v. Jupai Holdings, Ltd., 2018

 WL 3626325, at *13 (D. Del. July 30, 2018) (citing Guidance Endodontics, LLC v.

 Dentsply Int’l, Inc., 663 F. Supp. 2d 1138 (D.N.M. 2009))). This is an inaccurate

 statement of Delaware law. First, the Ninespots court cited to a District of New

 Mexico case precisely because “there is a lack of Delaware case law regarding this

 specific issue.” Ninespots, 2018 WL 3626325, at *13. Moreover, the court in

 Ninespots did not actually address the issue, nor confirm that the holding of

 Guidance Endodontics is consistent with existing Delaware law. Id. (“I do not need

 to decide whether the Act can apply if the actions and injury did not take place in

 Delaware, because Plaintiff is unable to meet one of the other requirements for

 standing under the Act.”).

       Granite’s other arguments—that the DTPA does not apply because this case

 involves only three isolated statements, and because MetTel’s common law claims

 are not colorable (Ans. Br. at 33–35)—have been addressed earlier and refuted.

       E.     These proceedings should be expedited.

       Granite’s primary arguments against expedition are that MetTel’s claims are

 “weak” and that there is no evidence that imminent irreparable harm is likely without
                                           28
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 131 of 134 PageID #: 785




 emergent injunctive relief. Ans. Br. at 36–37. There is no need to address Granite’s

 arguments here, as they have been thoroughly addressed above and in MetTel’s

 moving brief.     Moreover, a plaintiff seeking expedited proceedings need

 demonstrate only “a sufficient possibility of threatened irreparable injury.”

 Giammargo v. Snapple Beverage Corp., 1994 WL 672698, at *2 (Del. Ch. Nov. 15,

 1994) (emphasis added). The court conducts only “an almost superficial factual

 assessment” of the bad acts. Cty. of York Employees Ret. Plan v. Merrill Lynch &

 Co., 2008 WL 4824053, at *6 (Del. Ch. Oct. 28, 2008). MetTel has pled colorable

 claims and shown more than a sufficient possibility of threatened irreparable injury.

       Granite’s only other argument against expediting these proceedings is the

 “substantial burden it will impose on Granite and the Court.” Ans. Br. at 38. Granite

 reasons that, “[e]ven in normal times,” proceeding on an expedited basis would be

 difficult and expensive, given that party and third-party witnesses and documents

 are located “around the country—both the MetTel customers identified in the

 Complaint and other customers MetTel ‘believes’ were contacted by Granite—in

 order to determine who Granite spoke with, the circumstances of those

 communications, the precise content of Granite’s statements, whether and how

 MetTel’s customers reacted to those communications, and any communications

 those customers received from MetTel.” Id.



                                          29
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 132 of 134 PageID #: 786




       Granite exaggerates the burden on the parties and the Court. The number and

 identity of the MetTel customers and potential customers who received false and

 misleading information on                        from Granite can be discovered in

 short order via focused interrogatories and document requests to Granite. To the

 extent those communications were via email or text, they too can be easily gathered

 and produced. Only once that information is produced can the parties determine the

 necessity of deposing the declarants and recipients of the offending communications

 and seeking the production of documents from third parties. It may be that only a

 handful of depositions and third party productions are needed, or it may be that

 several are needed. But this Court should not decline to expedite these proceedings

 based solely on Granite’s unsubstantiated concerns that discovery will be onerous.

       But if initial discovery reveals that, as MetTel believes, the scope of Granite’s

 nefarious campaign is very broad, Granite cannot be heard to complain that the

 discovery burden on it will be too great. It should have considered that before it

 began the campaign.

       Remarkably, Granite suggests that the proceedings should not be expedited

 because “[t]hese are not normal times.”5 Ans. Br. at 39. But it is precisely because



 5
   These may actually be particularly opportune times for discovery that ranges over
 a wide geographic area, inasmuch as depositions, document productions, and court
 conferences are generally taking place remotely at this time. Parties, counsel, and
 the courts are equipped for this new reality, and gathering documents and taking
                                         30
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 133 of 134 PageID #: 787
Case 1:20-cv-00775-CFC Document 9-2 Filed 06/16/20 Page 134 of 134 PageID #: 788




 Dated: June 1, 2020                K&L GATES LLP

                                    /s/ Steven L. Caponi
                                    Steven L. Caponi (No. 3484)
                                    Matthew B. Goeller (No. 6283)
                                    600 King Street, Suite 901
                                    Wilmington, DE 19801
                                    Phone: (302) 416-7000
                                    steve.caponi@klgates.com
                                    matthew.goeller@klgates.com

                                    Of counsel:

                                    Anthony P. La Rocco, Esq.
                                    Dana B. Parker, Esq.
                                    Charles F. Rysavy, Esq.
                                    K&L Gates LLP
                                    One Newark Center, Tenth Floor
                                    Newark, NJ 07102
                                    anthony.larocco@klgates.com
                                    dana.parker@klgates.com
                                    charles.rysavy@klgates.com

                                    Counsel for Plaintiff Manhattan
                                    Telecommunications Corp.

                                    Words: 7,559




                                      32
